U.S. DISTRICT COURT FOR THE NORTHERN
DISTRICT OF OHIO, EASTERN DIVISION


                                        Index No.:
CHARNA E. SHERMAN
                                        Judge:

                      Plaintiff,
                                        COMPLAINT
           v.
                                        Jury Demand Endorsed Hereon

SARDAR BIGLARI,

MAXIM INC.,

LATHAM & WATKINS, LLP,

CHRISTOPHER J. CLARK, and

SANDEEP SAVLA



                      Defendants.




                                    1
      Now comes Plaintiff, Charna E. Sherman (“Sherman”), pro se, and for her

Complaint against the above-captioned Defendants states and avers upon

information and belief:



                                  INTRODUCTION

      1.     According to Forbes, in 2015, fast food magnate, Sardar Biglari

(“Biglari”), CEO of public Biglari Holdings, Inc. (“BH”), was a “Warren Buffet

Wannabe.” But as borne out in two baseless and malicious lawsuits Biglari filed in

2015, he shares much more in common with Donald Trump: “pussy” tapes and a

reputation for bad behavior with women; a “shady” and vindictive business

reputation; a dubious record of business success; a predisposition to “make stuff

up” and spread fake news and alternative facts; his own “fixer” with a law license;

and a mindset that “a lawsuit is something that rich people do when someone

makes them mad.”

      2.     Sherman was named as a Defendant, with her client, in the second of

these lawsuits.

      3.     On November 23, 2015, the December issue of Maxim magazine was

published online. Maxim is a lad mag owned by Maxim Inc. (“Maxim”), a BH

subsidiary, and as detailed herein, Biglari’s alter ego. The cover of the issue was a

                                          2
nearly nude photo of the famous model Alessandra Ambrosio. The inside cover

story about her included a two-page centerfold-type photo of Biglari with the

model on the balcony of his Monaco hotel suite under the caption “A View to a

Kill.” (“Centerfold Photo”).

      4.     On December 2, 2015, the New York Post (“Post”) published a trivial

article about Biglari being “really creepy” at the photo shoot of the model.

(“Photo Shoot”). The only material news about the Photo Shoot in the article,

which had not already been reported previously by the Post, was that the model

had asked Maxim’s Fashion Director, and was assured by him, that photos taken

of her with Biglari would not be published in the December issue of Maxim.

(Hereinafter this exchange between the model and the Fashion Director will be

referred to as the “Photo Shoot Truth”).

      5.     Maxim’s PR experts advised Biglari just to “brush aside” the article as

“media gossip.” A senior manager at Maxim not only agreed he should “[s]hrug it

off,” but advocated that Biglari “take a page from Donald Trump” and “bold[ly]”

“counter the narrative” with a textbook Trump refutation: “I’m the least creepy

person I know.”

      6.     Instead, Biglari and Maxim, represented by the powerhouse law firm

Latham & Watkins, LLP (“Latham”), filed a lawsuit for defamation and breach of a

                                           3
non-disclosure (“NDA”) agreement in the Supreme Court of New York for the

County of New York. (Hereinafter this first case will be referred to as the “First

Action,” and the court will be referred to as the “Lower Court.”) The target of the

suit, however, was not the Post, but rather the Fashion Director. Worse, Biglari,

Maxim and Latham knew, inter alia, that the Photo Shoot Truth was in fact true,

and that neither Biglari nor Maxim had suffered any damages. But worst of all,

Biglari and Maxim sued this individual defendant knowingly with “no proof” he

was the source of the article, and overwhelming and compelling evidence he was

not.

       7.    As discovery in the First Action has borne out, and as set forth more

fully below, Biglari, Maxim and Latham filed the First Action for improper and

unlawful purposes, including to silence the Fashion Director by means of a suit he

could not afford to defend, and to make his plight as a defendant an example to

intimidate others from coming forward to disclose the truth.

       8.    Nevertheless, another former employee -- who was a real source to

the Post of the Photo Shoot Truth – courageously refused to stay silent while a

former colleague incurred the blame for his actions. He retained Sherman to

represent him, and she reached out to Latham’s lead lawyers on the case –

Christoper J. Clark (“Clark”) and Sandeep Savla (“Savla”) -- to try to negotiate a

                                          4
private, out-of-court settlement. She informed them that the First Action was not

only baseless, but filed in bad faith, and also that her client had information,

including incriminating tapes he had made of Biglari at Maxim, that were relevant

to the lawsuit. Even though – or perhaps because -- the Latham lawyers knew she

was right about the lack of merit and bad faith basis of the First Action, Latham

refused to dismiss the case against the Fashion Director, as Sherman demanded,

and instead dug the hole they were in even deeper.

      9.     Clark, Savla and another Latham partner, Benjamin Naftalis, each

with sterling credentials in white collar crime, made a snap “determination” in

under two hours -- on the basis only of Sherman’s first, short settlement call with

Savla (“First Call”) -- that Sherman was “attempting to commit criminal

extortion.” As set forth herein at considerable length, the evidence is

overwhelming that they knew Sherman was not engaged in any such criminal

conduct. As the Lower Court twice ruled, these were “clearly settlement

negotiations.” And more, as delineated below, given what Biglari, Maxim and

Latham actually knew at the time of this First Call, Latham’s “determination”

clearly was just a pretext these partners “made up” to justify their decision to

fraudulently, unethically, and surreptitiously tape record these settlement




                                          5
negotiations and bait Sherman in an attempt to entrap her into making such a

threat.

      10.    As the transcripts record, four Latham lawyers over three more calls

labored to extract the right sound bite, all the while preparing a lawsuit to sue

Sherman and her client for “criminal extortion.” They were unsuccessful.

Sherman repeated in each call that the First Action was baseless and filed in bad

faith, and demanded its dismissal. She drew and connected the dots for them to

her client as a source of the December Post article. And she detailed that her

client had embarrassing and incriminating information relevant to the First

Action, which would come out in the litigation if they did not dismiss it.

      11.    Throughout such steamrolling, this army of big shot lawyers paid no

heed to the accurate analysis of a solo, female lawyer from Cleveland, Ohio about

the inevitable consequences of their having brought in public a defamation case

over a tawdry article on behalf of a client with reputations for behaving badly

towards women, and engaging in unethical, shady and vindictive business

practices. At Latham’s request for a written settlement demand, Sherman even

sent them quotes from the tapes her client had made, including:


             i)    Biglari and the Vice Chairman of the BH Board instructing the
                   Maxim staff to “bullshit” and “make up” stuff up about the
                   model and the Photo Shoot; and

                                          6
             ii)   Biglari opining on how to elevate vulgar “pussy” shots: with
                   “beautiful settings. Like, Picasso and, I won’t say the other P-
                   word, okay?”

      12.    These white collar experts even eschewed their own expertise.

Before the last of three surreptitiously recorded calls, Sherman told them she

“was out of town.” They nonetheless surreptitiously taped her while she was in

Florida, a two-party consent state. Had they have investigated, they would have

learned that it was a crime to tape her in Florida.

      13.    Latham’s request for a settlement demand was just a ruse to buy

more time to finish their filings. Again, rather than negotiate, they chose to dig

their hole even deeper: the same lead lawyers who filed the baseless First

Action, filed – secretly and ex parte -- a separate, second baseless action, this time

against Sherman and her client for “criminal extortion.” (“Second Action”).

Simultaneously they secured a temporary restraining order and thereafter a

Sealing Order, which ordered Sherman’s and her client’s silence.

      14.    It has taken almost three years of excruciating litigation of both

Actions, including multiple appeals, to get the Second Action dismissed, and

secure dispositive court rulings rejecting every material element of this

unconscionable extortion claim. After reviewing the transcripts of the taped


                                          7
calls, Latham’s sworn affirmations, and even opinions of reputable ethics experts,

the Supreme Court of New York, Appellate Division, First Department (hereinafter

“Appellate Court”) could not find in any of the massive court records in either

Action:


             i)     Any threat by Sherman to disclose confidential information to
                    third parties; or

             ii)    Any confidential information.

And further, the Appellate Court determined the cases were not just related, but

dismissed the Second Action on precisely that ground: “because all the issues

involved in it will be disposed of when the [the First Action] is resolved.”

      15.    In the interim, the Lower Court disqualified Latham for its

involvement in taping Sherman, and Biglari and Maxim switched to a local, three-

lawyer firm headed by a self-proclaimed “front line fixer.” Tellingly, Biglari and

substitute counsel – on behalf of Biglari and Maxim – wholly abandoned the

“extortion” claims Latham had constructed and pursued on behalf of the same

clients. Significantly, when Sherman appealed the Lower Court’s refusal to

dismiss her -- because the claim “sounded in extortion,” just as Latham had

argued -- substitute counsel conceded that the Lower Court was just “wrong.”

Even more significantly, when Sherman sought to take discovery of Biglari and


                                          8
Latham in the Second Action, substitute counsel, on behalf of Biglari and Maxim,

opposed it, vigorously arguing the opposite of what Latham had maintained on

behalf of the same clients: “extortion” was “irrelevant” to the “narrowly framed”

“simple limited legal issue” in the Second Action of the enforceability of two

purported NDA’s Sherman’s client had executed.

      16.    Further, there is now incriminating and public proof -- extracted

during discovery, over obstreperous opposition -- that Biglari, through Maxim,

pursued an unlawful, unethical and vindictive scheme to “kill” the offending

story “by whatever means possible.” Latham not only knowingly conspired with

its clients in this improper Scheme, but at times even directed it, including suing

Sherman for extortion and going to appalling lengths to further try to incapacitate

her as opposing counsel. (Hereinafter the “Scheme”).

      17.    Here, Latham’s lawyers were not just Biglari and Maxim’s front line

army in targeting and pursuing opposing counsel with sham litigation, but also the

generals of criminalizing as “extortion” what they knew to be “clearly settlement

negotiations.” Conspicuously, no affidavit from the Plaintiff, either by Maxim or

Biglari, was ever filed. Just as significantly, as detailed below, Biglari, Maxim and

Latham knew information as of the First Call that precluded any such

unconscionable claim, which they all concealed from the Lower Court, from

                                          9
Sherman, and even the ethics experts they subsequently retained. And especially

important to this lawsuit, precisely because of the backgrounds and expertise of

the Latham lawyers, they knew how ruinous an allegation of criminal extortion,

especially by them, would be – and was -- to Sherman’s legal career and practice

in Cleveland, Ohio.

      18.    The Latham lawyers further weaponized Biglari’s Scheme with

improper, fraudulent, unethical, and illegal “scorched earth” litigation tactics. As

to their surreptitious taping of Sherman, one of the country’s leading ethics

experts opined that “the facts of this particular matter present an especially

egregious set of malignant circumstances that cry out for the harshest

condemnation of the law firm of Latham & Watkins, the sanctioning of the firm,

even its disqualification from this matter and an award of fees.”

      19.    As detailed below, Latham piled on even further, inluding:

             i)       Latham repeatedly and falsely accused Sherman of violating
                      court orders;

             ii)      Latham sought, without basis, to restrict Sherman’s
                      representation of her client in the First Action;

             iii)     Latham threatened, without basis, to report Sherman to the
                      “appropriate bar authorities;”

             iv)      Latham threatened, without basis, to object to Sherman’s pro
                      hac vice admission in the First Action;

                                          10
            v)      Latham opposed, without basis, Sherman timely disclosing the
                    Second Action to her malpractice carrier;

            vi)     Latham opposed, without basis, Sherman’s obligatory
                    disclosures about the Second Action to the Florida Bar;

            vii)    Clark lied about the litigation in Politico, after Latham secured
                    a Lower Court order to silence Sherman from defending
                    herself.

            viii)   In an attempt to defend Latham’s unethical taping of Sherman,
                    Latham knowingly and materially misled, and withheld
                    material information from, two reputable ethics experts. Even
                    though Latham had to know that each of these ruinous
                    opinions addressing Sherman’s alleged “extortion” were
                    inaccurate, Latham nonetheless proffered them to the Lower
                    Court.

            ix)     Latham knowingly failed to preserve material information
                    Sherman requested be preserved.

      20.   This lawsuit accordingly seeks to hold accountable not just Biglari and

Maxim, but their lawyers too, who knowingly and willfully participated and

conspired in, and at times even directed, Biglari’s Scheme. In furtherance of the

Scheme, Latham engaged in a chronic and extreme pattern of abuse to bully and

intimidate Sherman, knowingly eschewed their roles and responsibilities as

lawyers and officers of the court, and purposely sought to undermine the very

underpinnings of the adversary system. In so doing, they forfeited any




                                          11
immunization from liability under the shield typically afforded attorneys advising

their clients.

       21.       Despite Latham’s disqualification from the Second Action and

withdrawal from the First Action, Latham’s participation in the Scheme did not

cease. In response to lawful subpoenas served on Latham and its lawyers, Latham

relied on substitute counsel to move to quash them. But the arguments substitute

counsel advanced expose precisely how outrageous and clearly unrelated

Latham’s extortion claims, on behalf of the same clients, were to the Second

Action. Indeed, substitute counsel argued that information about Sherman’s

“extortion” was “irrelevant.” Latham further failed to produce responsive,

unprivileged documents that substitute counsel conceded Latham had and would

produce.

       22.       Perhaps Latham’s behavior was as appalling as it was because it pre-

dated the #MeToo movement, and these lawyers could just not conceive that

their conduct would ever be examined. Yet, Sherman from the outset forecast

that too: just a week after Latham sued her, she expressly warned them of future

consequences of “[their] decision-making,” including “[their] extension” “to

lawsuits” of Biglari’s proclivity for “making stuff up.” Now, almost three years

later with the advent of the #MeToo era, this lawsuit has even more far-reaching

                                            12
import. This case squarely addresses the extreme and unprofessional lengths to

which this preeminent law firm stooped to defend a now-demonstrable “creep,”

just as the legal profession is increasingly confronting revelations of more and

more lawyers – from fixers to even pillars in the legal community -- who have

gone too far in defending their rich and powerful clients accused of bad behavior.

      23.    Accordingly, here the lawyers are jointly and severally liable with

their clients for this intentional, tortious and malicious Scheme. Just like their

clients, the lawyers “made stuff up” to advance Biglari’s modus operandi of

engaging in frivolous and vindictive fights to spread to the press and his

shareholders material falsehoods about his management of his businesses.

Indeed, even though Biglari spent “immense resources” of his company on the

Actions, the enormous dockets of each make clear that Biglari, in cahoots with his

lawyers, never intended to litigate either sham case, precisely because they were

brought for improper purposes to silence, bully and intimidate the Defendants,

and by their example, to silence, bully and intimidate others.

      24.    This Complaint accordingly asserts three causes of action.

             i)     Abuse of Process: Sherman asserts joint and several liability

                    against each Defendant for abuse of process, including as a

                    conspiracy to abuse process, for filing the Second Action

                                          13
      against Sherman, and securing orders to restrain and silence

      Sherman, for grossly improper purposes, including to bully,

      intimidate, punish, and incapacitate her as a lawyer, and harm

      her legal career, her law practice and her livelihood in

      Cleveland, Ohio. As a result of such tortious abuse of process,

      the Defendants proximately and directly caused irreparable

      harm to Sherman’s legal career, her law practice and her

      livelihood in Cleveland, Ohio. The Defendants are liable to her

      for compensatory and punitive damages.

ii)   Malicious Prosecution. Sherman asserts joint and several

      liability against each Defendant for malicious prosecution,

      including as a conspiracy to commit malicious prosecution, for

      maintaining the Second Action against Sherman. The Second

      Action against Sherman was dismissed, based on findings, inter

      alia, which precluded the claim of extortion asserted against

      Sherman. The evidence is overwhelming that the Defendants

      pursued the Second Action against her with malice to harm her

      legal career, her law practice and her livelihood in Cleveland,

      Ohio. As a result of such tortious malicious prosecution, the

                            14
       Defendants proximately and directly caused irreparable harm

       to Sherman’s legal career, her law practice and her livelihoodin

       Cleveland, Ohio. The Defendants are jointly and severally

       liable to her for compensatory and punitive damages.

iii)   N.Y. Jud. Law Section 487. N.Y. Jud. Law Section 487 (“Section

       487”) provides a statutory private cause of action for a “party

       injured” against lawyers who deceive, and/or collude in

       deceiving, with the intent to deceive the court or any party.

       Here, Latham and its lawyers, with the intent to deceive the

       Lower Court:

       a. conspired with, colluded with and/or consented to their
          clients’ serial, fraudulent representations to the Lower
          Court; and/or

       b. “made up” their own deceits and fraudulent
          representations to the Lower Courts.

       As prescribed by the statute, Latham and its lawyers are liable

       to Sherman not only for her pecuniary damages directly and

       proximately caused by their deceits, collusion,and/or consents,

       but also “must forfeit treble damages.”




                            15
      25.      To the extent Latham asserts that it is not responsible for the

fraudulent, unethical, improper, tortious, malicious and/or illegal conduct

asserted herein of Clark and/or Savla, this Complaint seeks relief directly against

the individual lawyers as well.

      26.      Given the convoluted and prolonged history of the litigation of both

Actions, the evidence in support of these causes of action are organized as

follows:


THE PARTIES


JURISDICTION AND VENUE


FACTUAL BACKGROUND


            I. Summary of the Related Lawsuits

                 A. The First Action

                 B. The Second Action

            II. Maxim was Biglari’s Alter Ego

            III. The Scheme


                 A. Biglari, Maxim and Latham Frivolously, Knowingly and in Bad
                    Faith Sued the Wrong Insider

                 B. Sherman’s First Contacts with Latham, including the First Call


                                           16
C. Three Latham Partners “Determined” Sherman was
   “Attempting Criminal Extortion” and Decided to Surreptiously
   Tape Three Subsequent Conversations with Her

D. Latham’s Surreptitious Taping of Sherman was Unethical

E. At the Time of the First Call, Biglari, Maxim and Latham Knew
   They Were Pursuing an Unethical, Unlawful and Malicious
   Scheme to Silence the Truth “By Any Means Possible”

F. At the Time of the First Call, Maxim, Biglari and Latham Knew
   that the First Action Had No Merit

    a. At the time of the First Call, Biglari, Maxim and Latham
       Knew They had Sued the Wrong Insider

   b. At the time of the First Call, Biglari, Maxim and Latham Also
      Knew the First Action Was Frivolous on the Merits

G. At the Time of the First Call, Maxim, Biglari and Latham Had to
   Know that There Were No “Clear Cut” Non-disclosure
   Agreements Binding on Sherman’s Client

H. At the Time of the First Call, Maxim, Biglari and Latham Knew
   Biglari Had Not Suffered Any Injury

   a. Biglari Already Had a Reputation as a Creep

   b. Biglari Did Not Have a Business Reputation for
      Trustworthiness, Integrity, Dependability and Professional
      Fitness

      i)     Biglari’s Purchase of Maxim

      ii)    The Proxy Fight with Groveland

      iii)   Biglari’s Reputation for Vindictiveness

                         17
       iv)    Biglari’s “Wreck[age]” of Maxim

       v)     The Cracker Barrel Poison Pill

       vi)    Biglari’s Tender Offer

       vii)   Biglari Was in Fact Not Trustworthy and Did Not Have
              Integrity

              ◼ Before the First Call, Biglari lied to the press

              ◼ Before the First Call, Biglari knew Maxim was
                engaging in deceptive publishing practices

              ◼ Before the First Call, Biglari knew he was violating
                federal securities public disclosure laws

 I. At the Time of the First Call, Maxim, Biglari and Latham Knew
    Maxim Had Not Suffered Any Injury

 J. Despite Knowledge Before the First Call Which Precluded
    Latham’s Extortion “Determination,” Latham Surreptitiously
    Recorded Three More Calls With Sherman To Try –
    Unsuccessfully -- to Entrap Her

K. Despite More Developments Concerning the Photo Shoot
   Truth, Latham Still Proceeded with Recording the Third and
   Fourth Calls

 L. Sherman’s December 21 Settlement Proposal

M. Latham Appeared in Court the Next Day, Ex Parte, to Sue
   Sherman and Silence Her, in Order to Incapacitate Her as
   Opposing Counsel




                          18
N. Latham Repeatedly and Knowingly Accused Sherman – Falsely -
   - of Violating Court Orders and Sought, Without Basis, to
   Restrict Sherman’s Represention of Her Client in the First
   Action

O. Latham Threatened, Without Basis, to Report Sherman to the
   “Appropriate Bar Authorities”

P. Latham Opposed, Without Basis, Sherman’s Obligatory
   Disclosures to Her Malpractice Carrier

Q. Latham Opposed, Without Basis, Sherman’s Obligatory
   Disclosures to the Florida Bar

R. Biglari, Maxim and Latham Pursued a Coordinated Press
   Campaign to Leverage Sherman and Feifer’s Court Ordered
   Silence to Spread Alternative Facts and Fake News About the
   Suits

S. Biglari, Maxim and Latham Opposed Sherman and her Client’s
   Motion for Latham’s Disqualification by Submitting Knowingly
   Inaccurate, Damning Expert Opinions About Her Based on
   Assumptions of Fact Biglari, Maxim and Latham Knew to Be
   Materially False

T. Biglari,Maxim and Latham Knowingly Failed to Preserve
   Material Information Sherman Specifically Requested Be
   Preserved

U. Biglari, Maxim, and Latham Fraudulently Opposed Sherman’s
   Motion to Be Dismissed From the Second Action

V. Biglari and Maxim’s New “Fixer” Not Only Abandoned the
   Extortion Claim Against Sherman, But Admitted it was
   Irrelevant



                       19
              W. Biglari and Latham Refused to Comply with “Irrelevant”
                 Discovery

               X. Biglari’s Improper Purpose to Manipulate the Market


CAUSES OF ACTION



                                  THE PARTIES

Plaintiff Charna E. Sherman

      27.   Sherman is an attorney admitted and practicing in Ohio, admitted

and on inactive status in Washington, D.C., and, during the pendency of the

litigation addressed herein, was admitted in Florida, where she owns a second

home. She has practiced law at the highest level without blemish for over 33

years. Almost eight years ago, she resigned from the partnership of an

international AmLaw200 law firm and launched her own, woman-owned litigation

boutique, Charna E. Sherman Law Offices Co., LLP, in Cleveland, Ohio.

      28.   Despite then-pending claims against Sherman for extortion in the

Second Action, the Lower Court admitted Sherman pro hac vice in the First Action.

The Lower Court, however, denied her pro hac vice admission in the Second

Action, due to the likelihood Sherman would be a witness. Sherman was thus

precluded from representing her client, who was also sued in the Second Action.


                                        20
Over Sherman’s objection, the Court also ruled that she could either represent

herself or be represented by counsel, but not both. Accordingly, Sherman

retained the same attorney who joined her as co-counsel in representing

Sherman’s client in the First Action.

      29.    Sherman’s background and credentials are set forth at

www.charnalaw.com.

      30.    Sherman has devoted much of her legal career to issues concerning

diversity, and specifically advancing women in the law.

      31.    She also is a #MeToo victim. In 2017, she joined 17 other current

and/or former Harvard University students and employees in claiming that a

renown Harvard professor engaged in sexually inappropriate and harassing

conduct over almost four decades.

      32.    Sherman is also a BH stockholder.



Defendants

Defendants Sardar Biglari, and his alter ego, Maxim, Inc.

      33.    Sardar Biglari (“Biglari”) is the Founder, Chairman of the Board, and

Chief Executive Officer of Biglari Holdings Inc. (“BH”), a public company listed on

the New York Stock Exchange.

                                         21
      34.    Even though BH’s and Biglari’s financial reputation is most often

associated with a focus on fast food businesses -- Steak N Shake Operations, Inc.,

Western Sizzlin Corp. and Cracker Barrel – Biglari insists to his shareholders that

BH is not a restaurant company, but a holding company with diverse businesses

concerning which he is the sole capital allocator.

      35.    Thus on or about February 27, 2014, he allocated $12 million for BH’s

purchase of Maxim Inc. (“Maxim”), which publishes Maxim magazine, a long-

notorious “lad mag.” As alleged more fully below, from the outset of this

purchase and for years after, there has been a recurring narrative in the press and

online that Biglari bought Maxim to get close to the models. According to the

sworn testimony of Philip Cooley (“Cooley”), the Vice Chairman of the BH Board

and a non-independent Director of BH during all relevant times herein, by the

date of his deposition in June, 2017, Biglari’s purchase of Maxim had cost BH

shareholders over $39 million. Just recently, the New York Post, on December 4,

2018, reported that Maxim has yet “to turn its first profit” and has resorted to

“sleazy” model contests purportedly to raise money for Wounded Warriors; but

“75 percent of the funds actually go to boost money-losing Maxim’s own bottom

line” and constituted “an estimated 19 percent of the company’s total 2017

revenue.”

                                         22
        36.   Biglari and Maxim are the named Plaintiffs in the First Action. Only

Maxim was the named Plaintiff in the Second Action.

        37.   But for all purposes material to this lawsuit, Maxim was Biglari’s alter

ego, as alleged more specifically below, and Biglari acted through Maxim. Thus

allegations herein against and about Maxim also constitute allegations against

and about Biglari, who acted through Maxim.

        38.   Upon information and belief, Biglari resides in Bexar County, Texas,

where BH’s headquarters are located.

        39.   During the times relevant herein, upon information and belief,

Maxim’s principal headquarters were in New York County, New York. The most

recent issue of Maxim reports that Maxim still operates an office there.



Defendants Latham & Watkins, LLP, Christopher Clark, Esq., Sandeep Salva, Esq.,
& Benjamin Naftalis, Esq.

        40.   Latham & Watkins, LLP (“Latham”), upon information and belief, is a

global law firm, with more than 2,600 lawyers in 30 offices located in 14

countries, but has no office in Ohio. Latham claims on its website that it does not

have a headquarters. Upon information and belief, Latham is not a citizen of

Ohio.


                                          23
       41.     Latham is reputed to be one of the highest grossing law firms in the

world, and the first Am Law 100 law firm in 2017 to exceed $3 billion in annual

revenue.

       42.    Latham represented Biglari and Maxim in filing and maintaining the

First and Second Actions on behalf of Biglari and Maxim. Two partners,

Christopher J. Clark, Esq. (“Clark”) and Sandeep Savla, Esq. (“Savla”), were the

lead attorneys for the Plaintiffs in each case.

       43.    Upon information and belief, the then-Global Chairman and

Managing Partner of Latham throughout its representation of Biglari and Maxim

herein was Bill Voge. Further upon information and belief, on or about March,

2018, he abruptly resigned that post in the wake of a #MeToo scandal. Of bearing

to the subject litigation, Voge reportedly threatened the alleged accuser;

contemporaneous texts of his have been reported to state: “It is not threats

about jail. She will be in jail!!!”

       44.    Upon information and belief, during the pendency of the subject

Actions, Latham, including Clark, became “embroiled” in a representation of

another reputedly rich and powerful client accused of unsavory behavior, Elliott

Broidy. This time, Latham was attempting to void an NDA their client signed with

a former Playboy Playmate. The American Lawyer reported: “Anyway you look at

                                          24
it, representing a fat cat in his effort to get out of paying his pregnant girlfriend

(who then had an abortion) is a bit sordid. Not exactly the typical kind of matters

that Latham handles.” Further to Clark’s pattern and practice of speaking to the

press about his cases, as occurred with respect to the Actions at issue herein and

addressed below, Clark communicated with the press concerning his

representation of Broidy.

      45.    Latham’s formal representation of Biglari and Maxim in these

lawsuits ended when the Lower Court ordered the disqualification of Latham from

the Second Action. Latham simultaneously withdrew from the First Action (upon

the Lower Court’s ruling that its disqualification in that case was denied without

prejudice to renew). Nonetheless, as alleged more specifically below, Latham

continued to participate in the Scheme.

      46.    Upon information and belief, both before and after the subject

litigation and continuing to date, Latham has represented Biglari, BH and other

Biglari related companies, partnerships and other entities, including providing

legal advice as to securities laws, securities compliance, and securities litigation.

Upon information and belief, soon after filing the subject Actions, Latham, again

represented by Clark and Savla, represented Biglari in a frivolous and vindictive

case similar to the First Action against another alleged individual source of an

                                           25
allegedly defamatory article, instead of, as here, the publisher of the article. After

the addition of this filing to Latham’s Biglari docket, one observer in the

investment community questioned whether Biglari is a “serial defamation victim.”

      47.    Christopher J. Clark (“Clark”), upon information and belief, is an

attorney licensed in the State of New York, who joined Latham as a partner on or

about May 16, 2012. Upon information and belief, he previously was the head of

the white collar practice at Dewey & LeBoef LLP (“Dewey”). Upon information

and belief, Dewey filed for bankruptcy on or about May 28, 2012.

      48.    Upon information and belief, during relevant times herein, Clark was

the then-Global Co-chairman of Latham’s financial institutions group and/or then-

Co-chairman of its securities litigation and professional liability practice. On

Latham’s website, Clark touts his experience as a former Assistant U.S. Attorney

(“AUSA”). During the pendency of the Actions, he also co-authored Client Alert

Commentaries published on the site which purport to signify expertise relevant to

the claims alleged herein, including with respect to, inter alia, i) DOJ policies and

the US Attorneys’ Manual, and ii) the attorney-client privilege and waiver thereof.

      49.    Upon information and belief, Clark works in Latham’s New York City

office, and resides in New York, New York.




                                          26
      50.    Sandeep Savla (“Savla”), upon information and belief, is an attorney

licensed in the State of New York, who joined Latham as a partner on or about

November, 2015, just about a month before he surreptitiously tape recorded

Sherman.

      51.     Savla on Latham’s website touts his experience and expertise in

securities law. When he joined Latham, Clark extolled that Savla’s “judgment,

sharp instinct and deep understanding of the financial institutions industry

distinguishes him ….” During the pendency of the Actions, Savla also co-authored

Client Alert Commentaries published on the site which purport to signify expertise

relevant to the claims alleged herein, including with respect to, inter alia, the

attorney-client privilege and waiver thereof.

      52.    Upon information and belief, Savla works in Latham’s New York City

office, and resides in New York, New York.


                            JURISDICTION AND VENUE

      53.    This Federal Court has original jurisdiction under 22 U.S. Code

Section 1332. The Plaintiff, on the one hand, is a citizen of Ohio. Defendants, on

the other hand, are all citizens of other states. The amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.


                                          27
      54.    This Federal Court can exercise personal jurisdiction over each of the

out-of-state Defendants on multiple grounds.

      55.    Upon information and belief, Maxim and Biglari, through his alter ego

Maxim, regularly do business in the State of Ohio, and have continuous and

systematic contacts in the State of Ohio. Maxim magazine is a national magazine,

and upon information and belief, is regularly advertised and sold throughout Ohio

and to subscribers in Ohio. Cleveland.com, Maxim’s online magazine, and others,

for example, have profiled Ohio models who have participated in Maxim’s model

contests. As alleged supra, Maxim has reportedly run these contests purportedly

to raise money for Wounded Warriors, but the revenue generated, including by

Ohio models and Ohio voters who pay to vote for the models in the contest,

constitutes a substantial portion of Maxim’s total revenue.

      56.    Upon information and belief, Latham lawyers have long, regularly

appeared in Ohio courts, including the United States District Court for the

Northern District of Ohio (“NDOH”), and the law firm has other regular,

commercial contacts in Ohio in furtherance of the firm’s business. Latham thus

has continuous and systematic contacts in the State of Ohio. Latham boasts on

its website that it is “[t]ruly a ‘one-firm’ firm” that “services clients with the best-

suited teams regardless of location.” (Emphasis added). The site touts a Latham

                                           28
team victory this year in “a big patent fight” in the NDOH. Clark specifically is

listed on the NDOH docket as the lead lawyer for Ohio defendants in a securities

fraud case brought by the SEC in 2009. The docket records activity in the case

through June 2016. The website further extols its victory in 2015 before the U.S.

Court of Appeals in a “roller-coaster case spanning three decades” in federal court

in the Southern District of Ohio. Its website and other reports online further

document that the firm appears to regularly recruit and/or hire lawyers from Ohio

law schools and Ohio firms, and judicial clerks from courts in Ohio.

      57.    Alternatively, this Federal Court can also exercise personal

jurisdiction over each of the out-of-state Defendants pursuant to Federal Rule of

Civil Procedure 4 and the Ohio long arm statute, Ohio Revised Code

2307.382(A)(6), because, inter alia, each of the Defendants intended to cause and

conspired to cause tortious harm to Sherman’s legal career, her law practice, and

her livelihood in Cleveland, Ohio, and in fact caused such harms in Ohio.

      58.    In Lower Court filings in the Second Action, Latham, on behalf of

Biglari and Maxim, represented that they knew Sherman was in Cleveland, Ohio

for at least three of the four telephone calls which they had with her and based

upon which they made up the linchpin lie asserted against her in the Second

Action that she allegedly “committed extortion.” Further pursuant to the Scheme

                                          29
addressed herein, Latham baselessly threatened to report Sherman to the

appropriate Bar authorities, baselessly threatened to oppose her admission as an

Ohio lawyer pro hac vice in the First Action, baselessly prevented her from timely

disclosing their lawsuit against her to her Ohio malpractice carrier, and

unreasonably demanded the Ohio carrier (and other insurers to which the carrier

owed disclosures) agree to a court-ordered Sealing Order.

      59.    In furtherance of the Scheme, Biglari, Maxim and/or Latham further

retained and materially misled two reputable legal ethics experts to secure

knowingly inaccurate, career-ruining opinions about her. These opinions were

proffered to the Lower Court by Latham, on behalf of Biglari and Maxim, to

further the Scheme. According to the testimony of Maxim’s corporate

representative, Maxim is still seeking to recover Latham’s fees associated with

these opinions from Sherman’s client in the First Action.

      60.    The abuse of process alleged herein was instituted with the service of

process of the Complaint and related papers on Sherman in Ohio.

      61.    Venue is proper in this Federal Court under 28 U.S. Code Section

1391 because the Scheme was knowingly and intentionally targeted at injuring

and jeopardizing Sherman’s legal career, legal practice and livelihood in

Cleveland, Ohio, and in fact harmed her legal career, legal practice and livelihood

                                         30
in Cleveland, Ohio. A substantial part of the most material conduct giving rise to

the claim occurred in Ohio, including Sherman’s location in Cleveland, Ohio for

three of the four telephone calls upon which the linchpin lie of her purported

“extortion” was based. Upon information and belief, this threshold

“determination” never would have been made or pursued if Sherman had not

been a solo female practitioner in the midwest city of Cleveland, Ohio.



                             FACTUAL BACKGROUND

I.    Summary of the Related Lawsuits


            A.     The First Action


      62.   The First Action was a defamation and breach of contract suit by

Biglari and Maxim against former Maxim employees – Fashion Director Wayne

Gross, and thereafter Sherman’s client, Deputy Editor Jason Feifer -- as sources

of a December 2, 2015 New York Post article that Biglari was “really creepy” at

the Photo Shoot of a famous model.

      63.   On December 10, 2015, Biglari and Maxim, represented by Latham ,

filed in the Supreme Court of New York for the County of New York (“Lower

Court”) a defamation and breach of contract action against the former Fashion



                                         31
Director of Maxim magazine, Wayne Gross (“Gross”). It is captioned MAXIM INC.

AND SARDAR BIGLARI v. WAYNE GROSS and JASON FEIFER, Index No.

654137/2015, and is still pending. The filings in the First Action are too

voluminous to attach hereto, but are incorporated herein by reference.

      64.    Maxim has long been known as a “lad mag” magazine. Specifically,

the Complaint alleged that Gross was the source for an article published on

December 2, 2015 in the New York Post (“December Post Article”) that reported,

inter alia, that at a Photo Shoot in Monaco, a famous model – Alessandra

Ambrosio – asked Gross, and was assured by him, that photos taken of her with

Biglari would not be published in the December issue of Maxim. (Hereinafter this

exchange between the model and Gross will be referred to as the “Photo Shoot

Truth”). Nonetheless, one such photo -- widely viewed as “creepy” -- appeared in

the issue, over the objections of Maxim’s senior management, as a two-page

centerfold-type spread for the cover story about the model, (“Centerfold Photo”).

      65.    After Sherman disclosed to Latham that they had sued the wrong

defendant, the Plaintiffs added her client, Jason Feifer (“Feifer”), former Deputy

Editor of Maxim, as a Defendant in the First Action on January 4, 2016. Biglari,

Maxim and Latham kept Gross in the case without any good faith basis to allege –

falsely -- that “Gross made the False Statements to Feifer.”

                                          32
      66.    Despite Sherman’s repeated demands that Gross be dismissed,

Biglari, Maxim and their lawyers kept Gross in the First Action as a defendant –

without basis – until a “confidential settlement” was reached.

      67.    According to Biglari and Maxim’s own filings, Biglari has spent

“immense resources” of his company over three years of litigation purportedly to

defend his reputation in a publicly filed case, and, according to the binding

testimony of a corporate representative for Maxim, to “prove the truth of what

happened to the public.” But as the enormous court files of the case document,

none of Biglari, Maxim, or his counsel ever intended to actually litigate the case –

not only was the Photo Shoot Truth true, but Biglari could not afford his real

reputation to come out during his tender offer to regain control of his public

company, Biglari Holdings Inc. (“BH”). Rather, they were bent on obstructing

discovery in order to pursue a war of attrition; as Maxim’s corporate

representative later admitted under oath, “to keep everything under wraps until

Mr. Feifer has to go through the expense and time in order to allow the truth to

come out.” This improper objective has been made even more plain by Biglari’s

belated claw-back of his claim of defamation altogether, almost two years after

filing the First Action, and tellingly, just before his announcement of controversial

merger plan to acquire even more control over BH.

                                         33
      68.    Illustrative of the multitude of obstreperous and glaring discovery

failures still at issue, in the three years since the case was commenced, Biglari has

still not appeared for deposition in either case, even though his deposition was

first noticed on April 6, 2016, and despite court orders. Nor have the Plaintiffs

even produced the key email Biglari and Maxim expressly relied on (and quoted

only in part) in every version of their Complaint about Gross trying to “kill” the

Centerfold Photo. These obstructionist tactics were overwhelmingly based on

knowing lies about Sherman and a “made up” fear she would abuse discovery. On

May 17, 2018, the Appellate Court finally sanctioned the Plaintiffs for discovery

abuses based on this “unfounded assertion that they feared defendants would

make the documents public.”

      69.    Recently, Feifer has re-asserted a counterclaim for fraudulent

inducement, and asserted new counterclaims for abuse of process and malicious

prosecution for the injuries he sustained from the intentional, tortious and

malicious conduct of Maxim described herein.


             B.    The Second Action


      70.    The Second Action was a declaratory judgment action brought by

Maxim against Sherman and her client Feifer for “criminal extortion.”



                                          34
       71.   On December 22, 2015, Maxim, represented by Latham, filed a

Second Action against Sherman and her client Feifer in the same Lower Court. It

was captioned MAXIM INC. v. JASON FEIFER and CHARNA SHERMAN, Index No.:

162933/2015. It was dismissed by the Supreme Court of New York, Appellate

Division, First Department (hereinafter “Appellate Court”) on May 17, 2018. The

filings in the action are too voluminous to attach hereto, but are incorporated

herein by reference.

       72.   In short, and as alleged more fully below, when Sherman contacted

Latham that she represented a client who had information that the First Action

against Gross was frivolous and even filed in bad faith and attempted to quietly

reach a settlement out of court, Latham purportedly “determined” that she was

“attempting criminal extortion,” and filed suit, ex parte and under seal, to enjoin

Sherman and her client from publicly disclosing allegedly confidential information.

       73.   Their “Complaint for Declaratory Relief” alleged a single count for a

declaratory judgment that the same non-disclosure provisions in identical

agreements at issue in the First Action were enforceable.

       74.   Nonetheless, the opening paragraph of the Complaint alleged,

falsely:




                                         35
             This action seeks to stop Feifer and his attorney, Sherman, from
             engaging in extortion by willfully disregarding the obligations
             imposed by non-disclosure and employment termination agreements
             that Feifer entered into with Maxim, and instead demanding better
             terms – and much more money – in a new contract as the ransom for
             not providing confidential information to third parties.

(Emphasis added).

      75.    The Complaint thereafter specified – falsely -- that Sherman had

allegedly “threatened” “public” “disclosure” of i) recordings of business meetings

at Maxim; and ii) photographs of notes of confidential information relating to a

BH filing with the Securities and Exchange Commission (“SEC”).

      76.    As set forth more fully herein and further documented in the

extensive court file, Sherman never threatened any such public disclosure. In the

express context of settlement negotiations, she informed Latham that her client

had information that was relevant to the truth of the facts and claims they had

elected to put at issue in the public First Action. She not only presciently

previewed some of information that “would come out in the litigation”, but

explained why it was relevant, including:

             i)     Tapes of Maxim meetings recording Biglari and BH Vice
                    Chairman of the Board, Philip Cooley, not only making creepy
                    comments about the model and the Photo Shoot, but

                                          36
                   instructing the staff to “make stuff up” about the model and
                   the Photo Shoot; and

             ii)   Photos of notes about Biglari’s contentious poison pill battle
                   with Cracker Barrel, just a month earlier, that were “likely to
                   be relevant” “at least on damages” to his reputation in the
                   First Action, since they addressed “on their face” Biglari’s
                   “belief that he was being disparaged in that controversy as
                   well.”

      77.    Just as Sherman predicted, all of this embarrassing information, and

more, has come out in the First Action, not only because the information was

relevant to the claims asserted in the public case, but also because the

information was not confidential.

      78.    Latham submitted multiple affidavits by its partner Sandeep Savla,

under penalty of perjury, about the alleged “facts” concerning the substance of

his communications with Sherman and Latham’s purported “determination” of

her commission of extortion. In each, he made knowing and materially false

representations, both affirmatively and by omission. Conspicuously, no affidavit

from the Plaintiff, either by Maxim or Biglari, was ever filed. Nor was evidence of

any disclosure, or even a threat of disclosure, of confidential information to third

parties ever presented, even in transcripts of surreptitious and unethical tape

recordings Latham made of three of four conversations with Sherman.



                                         37
      79.      At the first joint case conference on February 8, 2016, the presiding

Justice called the suit a “vanity project” by Biglari. She also shared that in prior ex

parte communications Latham had with her, she had told Latham what she

thought of their case, and demonstrated her view by spitting. Thereafter, over the

course of the litigation, mutiple court rulings rejected -- without qualification and

with finality -- every material element of this unconscionable claim by Maxim and

its counsel.

      80.      Holdings – Sherman’s Communications with Latham were

Settlement Negotiations: The Lower Court twice ruled that Sherman’s

communications with Latham were clearly settlement communications.

Specifically, the Lower Court’s May 3, 2016 decision and order in the Second

Action stated that when the conversations were recorded, “[w]hat is compelling is

that at the time Sherman was representing a client in settlement negotiations.”

Similarly, in the Lower Court’s April 20, 2017 decision and order in the Second

Action, the Court found the secretly recorded conversations were “clearly

settlement negotiations.”

      81.      Holding -- The information Sherman raised with Latham was not

“confidential information”: On appeal of a motion by press intervenors to obtain

access to the sealed court files, the Appellate Court took it upon itself to review

                                           38
the entire court file and found that not a single document was confidential,

eviscerating Biglari, Maxim, and their counsels’ claims that any of its documents

or information was confidential. The First Department ordered the entire court

files of both Actions be unsealed. Significantly, the Appellate Court further

allowed Maxim to seek protection for any document in either case filed after the

press sought to intervene that it deemed confidential or that contained

confidential information. Conspicuously, none of Biglari, Maxim or any of their

counsel sought confidentiality protection pursuant to that order for any such

document or even any part of a document.

      82.    Holding -- There was no threat to disclose confidential information

to third parties: On May 17, 2018, the Appellate Court expressly ruled:

             Maxim failed to establish that it would suffer irreparable harm
             absent the preliminary injunction it sought (see Chiagkouris v 201 W.
             16 Owners Corp., 150 AD3d 442 [1st Dept 2017]). We find no support
             in the record for Maxim’s assertions that Feifer or his counsel
             threatened to disclose confidential information to third parties.
(Emphasis added). Further on that date, the Appellate Court sanctioned the

Plaintiffs in the First Action for discovery abuses that were based on the

“unfounded assertion that they feared defendants would make the documents

public.”




                                         39
      83.    Holding -- The two actions are related and not separate. In the same

opinion, the Appellate Court further rejected Maxim’s contention that the Second

Action was separate and unrelated to the First Action. The Court dismissed the

entire Second Action for declaratory judgment “because all the issues involved in

it will be disposed of when the pending breach of contract action” – i.e., the First

Action – “is resolved.”




II.   Maxim was Biglari’s Alter Ego


      84.    As alleged supra, for all purposes material to this lawsuit, Maxim was

Biglari’s alter ego, and Biglari acted through Maxim. The evidence is

overwhelming that Maxim was Biglari’s alter ego and acted through Maxim, as set

forth in this section.

      85.    Biglari alleges in the First Action that he is sole director, as well as the

“creative force behind Maxim.” Cooley similarly testified at deposition that the

BH Board of Directors expected Biglari “to be the creative force to add aesthetic

infusion into the brand.”

      86.    Cooley further testified at deposition that even “in March of 2015,

after [BH] had spent significant capital on hiring a new team of 60 people, … Mr.


                                           40
Biglari [was] still responsible at that time for the granular operation of Maxim, ”

and that the BH Board of Directors expected Biglari “to spend a disproportionate

amount of time in March 2015 on Maxim.”

      87.    Politico similarly reported that “[a] Maxim staffer” said that Biglari

“has always” “exercise[d] full editorial control over” the magazine.

      88.    According to Biglari’s recent verified interrogatory response as to his

“roles and duties … with respect to the Photo Shoot and the content of the

December Issue,” he swore he “was the Editor-in-Chief of Maxim Magazine.” This

sworn answer covers many months when Kate Lanphear formally held the EIC

position for which, upon information and belief, she received lucrative

compensation. Maxim did not announce the naming of Biglari as EIC until January

8, 2016, after the July 26, 2015 Photo Shoot and the November 23, 2015 online

publication of the December issue.

      89.    According Cooley’s sworn testimony, Biglari made the decision to file

the First Acton. Upon information and belief, Biglari also made the decision to file

the Second Action.

      90.    As both an Officer and Director of BH during all relevant times herein,

Biglari’s conduct had to comply with BH’s Corporate Governance Guideines and

BH’s Code of Conduct. Accordingly, he was required at all times relevant herein,

                                          41
inter alia, to obey and comply with applicable law; act honestly and ethically at all

times; engage only in fair and open competition; and make disclosures that are

full, fair, accurate, timely and understandable. Further, the Code expressly

prohibited him from intentionally concealing or falsifying information or

misrepresenting or omitting material facts necessary to avoid misleading the

company’s independent public auditors or investors. Public reports in the press

and online memorialize further that Biglari addressed the subject litigation with

his stockholders at each of the annual shareholders’ meetings in 2016, 2017 and

2018.

        91.   Nonetheless, according to Cooley’s sworn testimony, Biglari did not

adhere to numerous corporate formalities concerning the subject suits, including

inter alia:

              i)     Cooley did not “know” in what official capacity or “what hat
                     [Biglari] had on at the time” he made the decision to file the
                     First Action;

              ii)    Cooley was “quite sure” Biglari “did not consult” him;

              iii)   Cooley “doubt[ed]” anyone on behalf of BH approved the filing
                     in advance;

              iv)    Cooley “absolutely” had never read it;




                                          42
v)      Cooley did not know if anyone on behalf of BH approved or
        ratified the lawsuit after it was filed, or even if it ever came up
        before the Board of Directors;

vi)     Cooley had done nothing to find out about the truth of what
        happened at the Photo Shoot;

vii)    Cooley did not know if the Audit Committee had ever
        evaluated whether or not the litigation was in the interest of
        Maxim or BH;


viii)   Cooley testified that it was “beneath his dignity” to even be
        deposed on why filing a lawsuit about what “he said she said”
        was in Maxim’s interest;

ix)     Cooley agreed that a million dollars spent on lawyers would be
        material to the instrinsic value of Maxim, but had “no idea”
        how much money Maxim had spent on legal fees.

x)      Cooley did not even know that Biglari was a personal plaintiff
        in the case;

xi)     Cooley “doubt[ed]” anybody other than Biglari had approved
        Biglari’s pursuing a personal cause of action, did not know if
        Biglari was contributing to the legal fees for litigating the case,
        had “no idea” who would get the money were Biglari to
        recover an award, and “doubt[ed]” it was even important for
        him to know in any of his official capacities;

xii)    Cooley was not aware of any informal or formal joint
        representation agreements;

xiii)   Cooley “ha[d] no idea” whether “there [was] any point in time
        when Mr. Biglari disclosed to the shareholders . . . that he was
        the creative force of Maxim from the get go with respect to its
        aesthetic design and content”; and


                              43
             xiv)   Cooley testified that the only experience which qualified Biglari
                    for such a role was that Biglari “lives his life in an aesthetic
                    way.”


      92.    Over the relevant time period, BH’s quarterly filings with the SEC did

not separately itemize the fees and expenses of the subject litigation. These filings

further appear to have bundled the subject litigation with other BH litigation in

generically reporting that “unresolved claims pending” in “various legal

proceedings” were “not likely to have a material effect on results of operations,

financial position or cash flows.”

      93.    Maxim’s PR agency not only advised against using the Centerfold

Photo of Biglari with the famous model in the December issue of Maxim, but also

objected to Biglari’s branding that issue “Maxim by Biglari.” According to the

sworn testimony of the lead PR representative for Maxim, Biglari chose instead to

“conflate the magazine with himself,” causing the Maxim brand “to take a

massive hit.” No evidence has been produced during discovery in the subject

actions evidencing Biglari ever seeking or securing any approval for the “by

Biglari” branding, nor does it appear to have been specifically disclosed in any of

BH’s quarterly SEC filings over the relevant period or to date.




                                         44
      94.    Documents produced by Biglari and Maxim reflect Biglari’s use of

employees and lawyers from other BH related entities to conduct additional

Maxim business relevant to the subject litigation.

      95.    At least by May 2015, the subject Photo Shoot of the famous model

in Monaco was internally referred to as the “Biglari requested shoot.” Biglari

directed BH-related staff to assist with related arrangements, including for the

Photo Shoot to occur not just at the hotel Biglari stayed at, but in Biglari’s suite.

      96.     Cooley also testified that he had no idea why an employee of Steak

n Shake was involved in the negotiation and finalization of a lucrative $100,000

contract Maxim entered into with the famous model after the records of the

agency representing her were subpoenaed in the First Action; but he agreed that

to the extent Maxim was getting free services of the employees of other

subsidiary or related companies, the calculation of at least the expenses under

this scenario would undervalue the expenses of Maxim, and thus bear on the

measure of Maxim’s instrinsic value.

      97.    Because Maxim is accordingly Biglari’s alter ego, allegations herein

against and about Maxim also constitute allegations against and about Biglari,

who acted through Maxim.




                                          45
   II.         The Improper, Unlawful, Tortious, Malicious, and Unethical Scheme

                    A. Biglari, Maxim and Latham Frivolously, Knowingly and in Bad
                       Faith Sued the Wrong Insider


         98.     Feifer worked as Maxim’s Deputy Editor from February 2015, when

he was fraudulently hired as part of what was supposed to be a re-branding and

re-launch of the magazine, until he was fired on November 20, 2015, as part of

the wholesale termination of the relaunch team.

         99.     On November 23, 2015, Maxim posted online the December issue on

which Feifer had worked, including directly with Biglari. He was shocked to see

the Centerfold Photo of Biglari with the famous model under the headline “View

to a Kill,” since it had long been widely shared among the magazine staff that the

model had asked that pictures with Biglari not be published in the magazine – i.e.,

the Photo Shoot Truth. Indeed, after the online pictures were taken down about

a half-hour after they went up, a colleague still at the magazine sent him a g-chat

that there were “french mumblings” – between the Maxim’s French Features

Director, Jacqueline Miro, and the French Art and Design Director, Guillaume

Bruneau -- that the model’s “manager was given our word that we wouldn’t use

that photo ….”




                                            46
      100. That day, Feifer for the first time reached out to a reporter at the

New York Post, who had previously published a series of articles about Biglari

being creepy, muscling onto the Photo Shoot, and returning Maxim to its beer-

and-babes formula because he wanted “to meet the scantily clad models.” The

Post reporter published the Photo Shoot Truth in the December Post Article,

attributing it to an “insider.”

      101. When Feifer learned weeks later that Biglari and Maxim had sued the

wrong insider -- Gross -- over the new information in the December Post Article

he had provided to the reporter, he contacted Sherman. Sherman was in Florida

at the time attending a conference.



                B. Sherman’s First Contacts with Latham, including the First Call


      102. Around 5:00 pm on Sunday, December 13, 2015, Sherman contacted

Clark by email, wherein she communicated Feifer’s revocation of his execution of

Maxim’s severance offer and requested that “efforts” be “undertake[n] …

forthwith to cancel any … arrangements” underway for payment by Maxim of the

consideration of additional compensation. Sherman further requested to speak

with him “as soon as possible” “to discuss a suitable termination agreement”



                                        47
which she specified “would have bearing” on the First Action. (“First Sherman

Email”).

      103. Clark responded shortly thereafter by email that “We do not

represent Maxim regarding this matter” and “we have no knowledge of it.” Feifer

later that evening forwarded the First Sherman Email to the Maxim HR

Department.

      104. The next morning, December 14, 2015, Maxim’s HR Department at

9:18 AM forwarded the First Sherman Email to Maxim’s COO/CFO Robert Price

(“Price”) and General Counsel Ian Warren (“Warren”). Despite Clark’s

representations to Sherman the prior evening, Warren forwarded the chain to

Clark and Savla at 9:50 AM. Savla left Sherman a voicemail at some time before

her return flight from Florida landed after noon. Sherman emailed him at 12:24

PM that “I just landed and received your voicemail. I will try to reach you this

afternoon in between meetings.” (“Second Sherman Email”)

      105. Sherman and Savla agree that they “had an initial telephone

conversation” on December 14, 2015 “as a follow-up to the [First] Sherman

Email.” (Hereinafter “First Call”). Savla swore to the Lower Court it “was

unrecorded.” They spoke just before an afternoon meeting, to which Sherman

had referred in the Second Sherman Email.

                                         48
      106. The only alleged “facts” ever disclosed to date by Maxim and Latham

to the Lower Court, Sherman or her client about this initial conversation are set

forth in an affirmation Savla made under the penalty of perjury and submitted to

the Lower Court on April 4, 2016 (“Savla Third Affirmation”). Those “facts” are

only as follows:

      107. Sherman allegedly made three “state[ments]”:

             i)     The case against Gross had no merit;

             ii)    Sherman’s client had additional information that would be
                    damaging to Maxim and Biglari, including recordings; and

             iii)   Maxim and Biglari would not want this damaging information
                    to become public.

For these statements, Savla cited “Id. P 33”.

      108. Sherman allegedly made four “request[s]”:

             i)     Dismissal of the case against Gross so that it “does not roll out
                    of control”;

             ii)    A different termination agreement between Maxim and Feifer
                    containing non-disparagement and liquidated damages
                    provisions;

             iii)   A positive reference for Feifer, and

             iv)    A severance payment equal to the salary he earned during the
                    approximately nine months that Sherman’s client was at
                    Maxim.


                                          49
For these requests, Savla cited “Id.”

       109. Sherman allegedly “stated that time was of the essence … Id. PP 34-
35.”

       110. Sherman allegedly “stated … that if her demands were met, the

information in Feifer’s possession would not become public. Id. PP 34-35.”

       111. Sherman allegedly “also” made three “state[ments]” about Feifer:

             i)     “Feifer was unemployed.…”

             ii)    Feifer “was in ‘difficult circumstances’….”

             iii)   Feifer “was not present at the Photo Shoot at issue in the
                    Gross action.”

For these statements, Savla cited “Id. P 33; Savla Feb. Aff., Ex. A, at 10.”

       112. Upon information and belief, Savla’s citations to paragraphs 33, 34

and 35 referenced paragraphs in the Complaint in the Second Action. Such

citations were misleading, however, since Savla conspicuously failed to disclose

that those paragraphs included quotes from the tape recording of the second call

Savla had with Sherman later on December 14. (“Recorded Second Call”).

       113. Similarly, misleading was Savla’s citation to “Ex. A” of another sworn

affirmation Savla earlier submitted to the Court on February 16, 2016 (“Savla

Second Affirmation”), since Exhibit A was a purportedly certified transcript of the

Recorded Second Call.

                                          50
       114. Both Sherman’s contemporaneous notes of this initial conversation

and her sworn affirmation about this initial conversation further support that

Savla’s Third Affirmation about the First Call was materially false and/or

misleading, both in his affirmative representations and material omissions.

       115. Nevertheless, it was Savla’s rendition of the First Call with Sherman

upon which three partners at Latham purportedly “determined” she was

“attempting to commit criminal extortion” and decided to surreptitiously tape the

next three calls with her.

       116. The First Call ended just before 3:30 PM. Public records confirm

Sherman’s attendance at a public meeting at that time as the then Vice President

(now President) of the board of a public agency.



                 C. Three Latham Partners “Determined” Sherman was
                    “Attempting Criminal Extortion” and Decided to Surreptiously
                    Tape Three Subsequent Conversations with Her

       117. According to Savla, he, Clark, and another Latham partner, Benjamin

Naftalis, (“Naftalis”), “met” “after this call . . . to discuss it.” According to Savla, all

had “white-collar defense experience,” and Clark and Naftalis were also “former

prosecutors from the U.S. Attorney’s Office for the Southern District of New York,

with experience in federal criminal law experience.” According further to Savla,

                                             51
these three Latham partners “reviewed the elements of the New York Penal Law

on extortion,” and based solely on Savla’s rendition of the First Call and their

“review of these elements,” they “determined that Sherman’s conduct

constituted an attempt at criminal extortion under New York state law.” Per their

“analysis,” the elements of this crime were satisfied by the following:

              i)     Sherman evinced a threat to publicly disclose Maxim’s
                     confidential information to third parties;

              ii)     Sherman was willfully disregarding the obligations imposed by
                     “clear cut” NDAs her client had entered into with Maxim; and

              iii)   Sherman was demanding better severance terms as “ransom”
                     for not providing confidential information to third parties.

Further according to Savla, “[p]articularly telling was Sherman’s insistence that

her demands were ‘time sensitive’ and that Maxim agree on terms ‘as soon as

possible.’”

      118. Based solely on this record, Latham decided to surreptitiously record

further calls with Sherman. According to Savla, “As viewed by the Latham

attorneys, these circumstances made it justifiable to commence recording further

calls with Sherman to collect evidence of an attempt to stop her criminal

conduct.”




                                         52
      119. No evidence was ever proffered to the Lower Court indicating that

this determination was re-examined after each call to determine whether further

taping was purportedly justified.

      120. The beginning of the transcript of the Recorded Second Call between

Sherman, on one end, and Savla and, to Sherman’s surprise, Naftalis, on the other

end, reflects Naftalis, before “placing a call” to Sherman, carefully stating for the

record: i) the date – “December 14, 2015”; ii) the time – “about 5:30 Eastern”; iii)

the identities of the participating Latham attorneys – Savla and Naftalis; iv) their

location – “New York City”; v) Sherman’s identity – “Charna Sherman … who

represents Jason Pfeiffer, a former employee of Maxim magazine; and vi)

Sherman’s location -- “in Cleveland, Ohio.” Accordingly, all of the above and any

other prerequisite or related acts, including but not limited to due diligence, legal

or factual research, law firm and/or client approvals, if any, and all recording and

other arrangements, occurred within a window of only two hours.



                D. Latham’s Surreptitious Recording of Sherman was Unethical

      121. As Sherman and her client detailed at length in subsequent defense

motion papers to disqualify Latham (“DQ motion”), Latham’s surreptitious

recording of Sherman violated numerous professional ethics rules for lawyers,

                                          53
including Rules of Professional Responsibility Rule 1.2 addressing fraud, Rule 4.1

addressing truthfulness in dealing with others, and Rule 8.4(c) addressing

dishonesty, fraud, deceit, and misrepresentation. As the transcripts bear out,

none of the four Latham lawyers who participated in their next three calls with

Sherman ever told her they were recording the telephone conversations and

never asked her permission to record the conversations.

      122. In support of Sherman’s DQ motion, one of the nation’s leading

experts on professional ethics in the law, Lawrence J. Fox, Esq., offered the

following opinion to the Lower Court as to the gravity of Latham’s misconduct:

             While I believe that Latham & Watkins violated the New York City Bar
             opinion that prohibits the tape-recording of communications unless
             it invokes a generally accepted public good, it is my view that the
             facts of this particular matter present an especially egregious set of
             malignant circumstances that cry out for the harshest
             condemnation of the law firm of Latham & Watkins, the sanctioning
             of the firm, even its disqualification from this matter and an award
             of fees. Quite simply, the litigation process is difficult and expensive
             enough. Any approval of the firm’s conduct and/or the failure to
             mete out an appropriate punishment, will lead to the opening of a
             second front in garden variety litigation, as wholesale surreptitious
             recording of opposing counsel’s telephone calls will become the
             standard of care, a required practice.
(Emphasis added).




                                         54
      123. Further, Savla’s sworn after-the-fact defense of the legal and factual

bases of the three Latham partners’ decision to so proceed conspicuously

reflected no contemporaneous:

            i)     Research or consultation with anyone else as to the ethics of
                   so proceeding;

            ii)    Research or consultation with anyone else on the wiretapping
                   laws in Ohio, or wherever else they believed Sherman was
                   when she expressly told them she “was out town” before the
                   Recorded Fourth Call;

            iii)   Research or consultation on conflicts of laws, and thus what
                   state law would apply to their surreptitious recording;

            iv)    Any re-evaluations of their “determination” and/or ethics of
                   continuing to surreptitiously tape Sherman after each of the
                   Recorded Second and Third Calls; and

            v)     Consultation even with their clients.

      124. In further defense of their conduct, Latham proffered two opinions of

ethics experts. As addressed below, Biglari, Maxim, and Latham knowingly

withheld from these experts key facts material to their expert analyses and

opinions. And indeed, the Appellate Court’s subsequent findings squarely and

dispositively refute their assumptions and conclusions.

      125. Even though Biglari, Maxim and Latham used these secretly recorded

conversations as a purported basis to sue Sherman for extortion, Biglari, Maxim


                                        55
and Latham conspicuously did not proffer these transcripts with the initial

“extortion” papers they secretly filed on December 22, 2015, or even disclose in

their papers that transcripts existed. In fact, they did not proffer the transcripts

for almost two months on February 16, 2016.


                E. At the Time of the First Call, Biglari, Maxim and Latham Knew
                   They Were Pursuing an Unethical, Unlawful and Malicious
                   Scheme to Silence the Truth “By Any Means Possible”

      126. Significantly, in the Savla Third Affirmation, Savla swore as to

Maxim’s and Latham’s knowledge after the First Call. Specifically, in paragraph 7,

he affirmed: “At this time, Maxim and Latham had no basis to know of a

potential claim against Feifer related to his actions.” (Emphasis added).

      127. This material affirmation was knowingly, intentionally, and

maliciously false. It is refuted on the very face of the Complaint in the Second

Action filed by Latham on behalf of Maxim. Specifically, Savla admitted in the

previous paragraph 6 of the Savla Third Affirmation that Sherman had told him in

the First Call that her client “had recordings.” The Second Action explicitly and

repeatedly complained that Feifer’s retention of these recordings constituted a

breach of his purported agreements with Maxim. Indeed, the gravamen of their

“extortion” claim was that Sherman’s “statements” “evinced that Feifer has


                                          56
breached [the subject agreements] by not returning information, documents or

materials, as required by these provisions.”

      128. So it could not be more significant that Biglari, Maxim and Latham

knew much more than Sherman did at the time of the First Call, and much more

than they have ever disclosed to the Lower Court, the Appellate Court, the

Defendants or their experts according to their reports. Even the discovery scraps

Sherman and Feifer fought to secure over the last three years, over relentless,

obstructive and ultimately sanctioned opposition, demonstrates that Latham

made up their claim of extortion against Sherman as part of the Scheme: that is,

a “proactive” press “strategy” “dictated” by Biglari to “kill” the spread of the

truth of what happened at the Photo Shoot “by whatever means possible.”

      129. Those means started with telling lies to the press, but knowingly

expanded into a litigation strategy to file frivolous lawsuits their clients never

intended to pursue against weak defendants they expected to quickly fold, all in

order to spread Biglari’s “alternative facts” and “fake news” about the Photo

Shoot, and silence and intimidate those who knew the truth. The following

sections accordingly detail what Biglari, Maxim and Latham knew about this

Scheme at the time of the First Call, which exposes just how baseless and

malicious their “determination” was of Sherman “attempting to commit

                                          57
extortion.” As used herein, knowledge encompasses actual knowledge, reckless

disregard for the truth, and/or knowledge that had to have been or should have

been known.



                F. At the Time of the First Call, Maxim, Biglari and Latham Knew
                   that the First Action Had No Merit

      130. The first “fact” Savla disclosed in the Savla Third Affirmation about

the First Call was that Sherman “stated that the case against Gross had no merit.”

Savla conspicuously omitted disclosing, however, that Biglari, Maxim and Latham

also knew that they had filed a knowingly frivolous case against Gross, including

having “no proof” that Gross was even a source for the allegedly defamatory

December Post Article.

      131. Biglari, Maxim and Latham knew before the the First Call that the

First Action was knowingly frivolous on multiple grounds.



                    a. At the time of the First Call, Biglari, Maxim and Latham
                       Knew They had Sued the Wrong Insider

      132. Biglari, Maxim and Latham knew before the First Call they had no

good faith basis to sue Gross, and thus at least after the First Call, Biglari, Maxim,




                                          58
and Latham had to have at least suspected that Sherman represented a source of

the December Post Article.

         133. Biglari knew that Feifer had not only been actively involved in the

content of the December issue, but he had directly spoken to Feifer about the

Photo Shoot. Further, he knew that Feifer objected to Biglari’s view that Maxim

need not publish the truth, including with respect to the Photo Shoot. Sherman’s

notes of the First Call are consistent with Savla’s rendition that she informed him

that Feifer had recordings, but significantly, reflect further that she also described

their contents as including Biglari “eschew[ing] fact checking and insist[ing] on

taking liberties with the truth.” Maxim, and thus Biglari, also knew that Feifer had

recently been terminated and was disgruntled.

         134. It is also noteworthy that Sherman specified in the First Sherman

Email that she not only wanted to discuss a termination agreement that “would

have bearing” on the Gross case, but also communicated Feifer’s revocation of

precisely the same termination terms that were the basis of the suit against

Gross.

         135. More, Latham’s knowledge that they had sued Gross without any

good faith factual basis had to have bearing on the lens with which Latham

analyzed the purpose of Sherman’s reaching out to them.

                                          59
      136. Internal documents indicate that at least Maxim’s Chief Financial

Officer and/or Chief Operating Officer, Robert Price (“Price”), was directly

involved in communications both with Latham and the firm’s PR agency

concerning, inter alia, the preparation and filing of the First Action against Gross.

      137. On December 1 -- even before publication of the December Post

Article on December 2 – Price informed one of the staff at Maxim’s PR firm that

“Maxim is in the process of suing Wayne Gross for slander and wanted to know if

we should push out to the press.” She reported to her superior that “I reiterated

that we had no reason to believe it was him ….” The lead PR agent responded:

“They have no proof. Not how slander works.” (Emphasis added). Recently

produced documents from the PR firm reflect further that Price received a copy of

the published article from the PR firm the next day (sent at 7:21 AM). He

responded at 9:02 AM: “Nonsense. Frustrating. We are suing as discussed. We

need to prepare positive release. …” Later that afternoon, the PR staff circulated

drafts of “Alessandra Talking Points” which reflected an addition: “we cannot be

accusing Wayne when we do not know that it’s him”.

      138. In fact, the only “proof” Biglari, Maxim or Latham ever proffered to

the Lower Court that Gross was the source was the sole and wholly insufficient

fact that Gross was the only Maxim employee at the Photo Shoot. Presumably

                                          60
that is why Savla made the point in his rendition of the First Call that he asked and

Sherman confirmed that Feifer was not at the Photo Shoot. But even over a

month later -- after i) they had wrongly sued Gross, sued Feifer twice, and sued

Sherman, ii) after Sherman expressly informed Clark and Savla that Feifer was

“reasonably certain” that “he was the only direct source” of the Photo Shoot

Truth reported in the December Post Article, and iii) after Sherman further

informed them that Feifer had never spoken to Gross about it -- Latham defended

the purported merit of their clients’ case against Gross in a brief filed with the

Lower Court, as follows:

             By the admission of his counsel, former Maxim employee Jason
             Feifer was a source for the Post Article. Compl. ¶¶ 18, 20. Feifer,
             however, was not present at the Photo Shoot, and therefore could
             not have personal knowledge of the Photo Shoot. Compl. ¶ 3. Thus,
             the fact remains that Defendant was the only Maxim employee
             present at the Photo Shoot.

(Emphasis added). When asked at deposition in 2016 about what “facts” on

which Maxim based the First Action against Gross, Maxim’s corporate

representative responded: “The fact that he was the only Maxim employee at the

shoot.”

      139. But at least Biglari and Maxim knew well before filing the First Action

against Gross that there was an extensive record of others who were not at the


                                          61
Photo Shoot who knew the Photo Shoot Truth and could have been a source of

its publication in the December Post Article. Since Savla swore under oath as to

what “Maxim and Latham knew” before filing the Second Action against

Sherman, this knowledge must also be imputed to Latham. In addition, upon

information and belief, Latham knew, had to know, and/or recklessly disregarded

this critical information, and more, would have learned it had they complied with

their professional duty to have undertaken an adequate pre-filing investigation.

      140. The First Action expressly acknowledged on its face that the Post

reporter “cit[ed]” an “insider” or “insiders” as the source of the Photo Shoot

Truth. Gross was no longer even an insider, since he had been terminated

months ago in September.

      141. Gross testified that, pursuant to his role and responsibililties as

Fashion Director, after the Photo Shoot on July 26, 2015, he promptly told four

others in Maxim management what happened, including the Photo Shoot Truth.

Maxim’s corporate representative, Price, conceded at deposition that he knew

that at least the Editor-in-Chief, Kate Lanphear, knew.

      142. Maxim’s lead PR respresentative also testified at deposition that she

heard rumors that the model was uncomfortable on the set and discussed the

subject with at least Kevin Martinez (the then-publisher)(“Martinez”) and Price.

                                         62
The PR agent further testified that “I told them, we have to prepare for this to

come out in the press.” She and her colleagues “thought it could be anybody.”

She testified further that given conversations she had with Maxim management --

including Martinez and Price -- and “how much was happening,” “they had to

know that there was a good possibility that it wasn’t Mr. Gross who had spoken

to [the reporter].”

      143. One December 2015 email produced by the PR firm records a staff

exchange that “[the lead PR agent] and I are increasingly convinced that [Aaron

Gell] is leaking to the press.” Aaron Gell was Maxim’s Executive Director, Digital.

Another recently produced e-chat by the firm is even more explicit: a staff

member recommended “play[ing] it safe” by not including Gell on a

communication to Price and Martinez because she had discussed with Maxim’s

lead PR agent “we definitely think he’s leaking to the post.”

      144. Maxim’s corporate representative also admitted at deposition that

the December Post Article included information which the reporter had

previously already reported in a September 1, 2015 article, (“September Post

Article”), about Biglari’s “creepiness” and his “muscling in on” the Photo Shoot. In

recent responses to Notices to Admit (“NTA”) about the September Post Article,

Biglari admitted under oath that i) with respect to the “Creepiness Information,”

                                         63
“internal inquiries were made to discover the identity of the source of false and

defamatory information being provided to the press.”; ii) with respect to the

“Muscling in Information,” “Plaintiffs [Biglari and Maxim] “sought to discover the

identity of the source of false and misleading information being provided to the

press”; and iii) Kate Lanphear “was asked about the identity of the source of false

and misleading information being provided to the press.”

      145. The lead PR representative referred to these inquiries as “an

investigation” in her deposition testimony. Maxim’s corporate representative

rejected that characterization, but admitted that Maxim “undertook certain

measures,” and that at least Maxim’s General Counsel, Ian Warren, was involved

in collecting emails from the entire data base.

      146. In addition to information gleaned from these efforts, Maxim knew

there were a lot of disgruntled employees. The September Post Article reported

that “there has … been a big turnover in the creative and fashion side,” and that

“morale is plummeting.” Maxim’s corporate representative testified that

beginning in September, Maxim “rightsized” the business by cutting its staff from

110 to 30 by mid-January.

      147. Significantly, Maxim’s lead PR agent at deposition testified that from

the very start of the “investigation” of the source, the focus was on Gross, and

                                         64
that it appeared to her that Biglari was pursuing an early vendetta against Gross

to just “screw” him. She explained that “it was just like, screw Wayne Gross,

we’re going to get him for slander. And when you’re dealing with the media, once

again, it just makes the brand look like it’s all over the place.” She added that “It

makes them look like bullies and not a good employer.”

      148. Even more significantly, Maxim’s corporate representative

acknowledged at his deposition that Maxim received this advice, but went

instead with their lawyers’ advice.

      149. In connection with the same September Post Article, the lead PR

agent further testified about her first-hand experience with Biglari’s vindictive

streak, as well as his unethical tactics. She testified that Biglari was so upset

about the September Post Article, that after a call about it with Biglari and Kai

Olderog (then an employee of a BH entity and now Maxim’s Vice President of

Operations), she emailed a colleague the following:

             Welp, I got so angry at the owner of Maxim, they may fire us today.
             But I am very happy with how I handled it. He was trying to get us to
             do all this shady shit and I said I couldn’t compromise my team’s
             integrity for his nonsensical goals.
(Emphasis added). She further testified that Olderog threatened her that her

agency had to do what they were told because they were being paid.



                                          65
      150. Upon information and belief, Latham, reportedly BH’s corporate

counsel, was at least aware – at the time of the First Call -- of the September Post

Article, because the management of Cracker Barrel had proposed a poison pill

against Biglari to their shareholders, and in a position piece they filed with the

SEC, they cited the September Post Article to demonstrate that “Sardar Biglari has

a track record of dubious corporate governance.” At the time, BH’s largest and

most successful common stock holding, through a related entity, was in Cracker

Barrel, worth $600M at the end of 2015.

      151. Biglari, Maxim and Latham thus knew by the First Call that they had

sued the wrong insider.



                   b. At the time of the First Call, Biglari, Maxim and Latham Also
                      Knew the First Action Was Frivolous on the Merits


      152. Biglari, Maxim and Latham knew before the First Call that every

element of the claims pled in the First Action was substantively frivolous.

      153. The Photo Shoot Truth Was the Only Material Allegedly False

Statement: Even though the First Action pled that the December Post Article

contained five material False Statements, Maxim, and thus Biglari too, knew when

Latham filed the case that only one of them was material. Maxim’s corporate


                                          66
representative specifically so testified in deposition, because the September Post

Article had already called Biglari out for his “creepiness” and “muscling in on” the

Photo Shoot. The only new information about Biglari was the the Photo Shoot

Truth: the model asked Gross if the photos of her with Sardar Biglari would be

published and he told her no.

      154. The Photo Shoot Truth Was True: Biglari and Maxim and many

others knew that the Photo Shoot Truth was in fact true: that the exchange

between the model and Gross had actually occurred.

      155. Gross testified that right after the photos were taken of the model

and Biglari together, the model said to Gross, “That’s not going to run, is it?”

Gross responded, “No.” Maxim and Biglari, through substitute counsel, twice

responded to NTA’s about this exchange that “they are unable to admit or deny

the accuracy” of it. Thereafter, Maxim’s corporate representative conceded at

deposition that Maxim had no evidence to refute Gross’ testimony that this

exchange occurred, and that Maxim “could repeat what [Gross] said” in response

to these NTAs.

      156. Further according to Gross’ testimony, after the Photo Shoot, he

promptly told four others in Maxim management what happened, including the

Photo Shoot Truth, all of them agreed that the pictures of Biglari and the model

                                          67
should not run. All of them, however, had been terminated by the time of

publication.

      157. The Centerfold Photo of Biglari with the model appeared on line on

the morning of November 23, 2015. The online version, however, was only “up

for half hour or so” before it was pulled down. According to a recently produced

chain of e-chats from the PR firm, a PR staff member reported to another: “aaron

[Gell] just called me” “apparently mr. biglari saw alessandra [the Centerfold

Photo]” “freaked out” “. . . and told them to take it down.”

      158. The “take down” instruction was also contemporaneously

memorialized in an email to Gell with the subject line “Alessandra Pictures

Rollout” date-stamped November 23, 2015 from Faisal Kahn – a Biglari Capital

employee who assisted Biglari, inter alia, with planning the “Biglari requested

shoot” in Biglari’s hotel suite in Monaco. Kahn instructed Gell: “Please take it

down immediately. There may be a press release. Please take it down

immediately.” Later that day, Gell confirmed that it was taken “down” and “[a]lso

pulled off social” to the following recipients: Kahn, a PR staff person, Maxim’s

General Counsel Ian Warren, Price, and Jared Keller with Maxim.

      159. Also on November 23d, shortly after Gell received Kahn’s instruction,

a colleague of Feifer’s still working at Maxim gchatted with him about the

                                         68
“technical blunder” and “the alessandra thing.” Consistent with the Photo Shoot

Truth, she shared: “I hear french mumblings” -- between Biglari’s new Creative

Team, Maxim’s French Features Director, Jacqueline Miro, and the French Art and

Design Director, Guillaume Bruneau -- that the model’s “manager was given our

word that we wouldn’t use that photo ….”

      160. Other related contemporaneous e-chat strings between the PR staff

were also replete with admonitions against denying the Photo Shoot Truth, as in

these exchanges:

            i)     “aaron [Gell] said he didn’t know but he think [sic] biglari did”
                   “and then evil laughed”; “sooo we definitely can’t deny”

            ii)    “and again, robert [Price] we cant [sic] say the story is false if
                   there’s a history to him being a creep”

      161. Maxim’s lead PR agent also testified that the firm was aware that

Biglari “had made women in the office and on sets uncomfortable.”

      162. The Centerfold Photo was the only photo in the issue not just of the

model. When the online version went back up on line, the model “liked” certain

photos on Maxim’s Instagram and Twitter accounts -- but not the Centerfold

Photo. One PR staff person on December 4 emailed the head of the PR agency

about the model’s response: “While her team stated on the record that she was




                                         69
happy with the shoot they also said she had no comment on his behavior, which

ultimately put us in a position where it is not being denied.”

      163. As addressed more particularly below, Maxim’s corporate

representative confirmed under oath that Clark spoke to the Post about the

inaccuracies of the December Post Article.

      164. The Post published a revised article on December 8, 2015 (the

“Revised December Post Article”). Although the Post made some changes –

which Biglari, Maxim and Latham maintained were “immaterial” -- the revised

article conspicuously did not retract The Photo Shoot Truth.

      165. Thus at the time of the First Call when Sherman told Savla and

Latham that the case against Gross was frivolous and filed in bad faith, Biglari,

Maxim and Latham knew that she was right.




               G. At the Time of the First Call, Maxim, Biglari and Latham Had to
                  Know that There Were No “Clear Cut” Non-disclosure
                  Agreements Binding on Sherman’s Client

      166. Before the First Call, Biglari, Maxim and Latham had to know there

were multiple issues as to the enforceability of each of the two purported non-

disclosure “agreements” with Maxim which Feifer had executed, which wholly

undercut their “extortion analysis” that Sherman was attempting to commit

                                         70
criminal extortion. Neither purported NDA was “clear cut” for each of the

reasons identified in this section, among others.

      167. The Complaint in the Second Action alleged that each these

purported “agreements” were “clear-cut,” imposed indisputable “obligations on

Feifer” “as a matter of contract law,” and thus their claim that Sherman’s

supposed “threats” of “extortion” violated them was “ripe for judicial

determination.”

      168. Even the transcript of Latham’s surreptitious taping of the Recorded

Fourth Call documents a dispute Sherman had with Savla about his – unethically--

trying to deliver the consideration of the latter “agreement” to Sherman’s client.

Latham thus knew Sherman had revoked the latter “agreement” before any

consideration had even been put in the mail.

      169. Latham also knew that the execution of the second “agreement” by

Maxim’s corporate representative was undated, since they attached an undated

version to the Complaint. Maxim COO/CFO Robert Price also had to know pre-

suit that he had not dated his counter-execution of the copy Feifer had executed,

especially since he was copied on the email chain forwarding the First Sherman

Email to Clark and Savla on December 14, 2015.




                                        71
      170. The Lower Court later expressed doubts about any such “clear cut”

enforceability of this “agreement” based in part of the face of the second

“agreement”: the Lower Court “noted here also that the copy of the Release

annexed to plaintiff’s papers is signed by the corporate plaintiff’s Chief Operating

Officer and is undated.” (Emphasis added). When Sherman deposed Price about

this suspicious circumstance, he was evasive and untruthful. In testimony that

bound Maxim, he confessed to having “no knowledge of” when he signed it and

knew of “no other way to determine” when he did so. Although he resorted to

his alleged practice of “usually” signing such releases “promptly,” he could not

explain why he did not sign the same release Maxim entered into with Gross, nor

had he looked to see whether he had signed and dated any other such releases.

Despite the clear relevance of the timing of his counter-signature, Biglari and

Maxim have still refused to produce documents evidencing any of the following,

all of which information was available to them and Latham:

             i)     What HR did with the copy Feifer executed and sent to HR;

             ii)    Any communications about having it executed by Price;

             iii)   To whom, when, how and where any of the versions were
                    shared and/or stored;

             iv)    Any documents confirming or refuting Price’s sworn pattern
                    and practice;

                                         72
             v)       Any efforts to locate and/or transmit any of the versions to
                      attach to the litigation Latham subsequently filed against
                      Sherman and her client; and

             vi)      Whether any unsigned versions were provided to Latham
                      before Price executed the version attached to the litigation.

      171. The second “agreement” also expressly supplanted the first

“agreement.”

      172. And, as shown on the face of the copy of the first “agreement”

Latham submitted to the Lower Court, Feifer executed it after he was already

employed, with no promise or payment of additional consideration.

      173. Thus at the time of the First Call, Biglari, Maxim and Latham knew

that a threshold fact of Latham’s extortion “determination” was not true:

specifically, they knew Sherman was not threatening to violate “clear-cut” non-

disclosure obligations.




                   H. At the Time of the First Call, Maxim, Biglari and Latham Knew
                      Biglari Had Not Suffered Any Injury

      174. Before the First Call, Biglari, Maxim and Latham knew Biglari had not

suffered any injury from publication of the Photo Shoot Truth. The Complaint in

the First Action asserted Biglari’s “trustworthiness, integrity, dependability and


                                           73
professional fitness” were impugned and he incurred a “loss of standing in the

professional and business community.” But Biglari, Maxim and Latham all knew

that he had a sullied reputation in each of these areas that effectively made him

defamation proof.

      175. In fact, recent documents produced by the PR firm memorialize that

before the First Call, Biglari did not even “care about the Post.” And the firm

recommended Biglari just “brush aside” the article as “media gossip.”


             a. Biglari Already Had a Reputation as a Creep

      176. Biglari’s reputation as a creep began long before the Photo Shoot.

When Biglari, through BH, purchased Maxim, there were widespread reports in

the press that Biglari bought the magazine just to get close to the models. The

Restaurant Finance Monitor wrote, “[p]erhaps he’ll put pictures of himself

surrounded by bikini models in every issue.” Investors too were skeptical. A BH

investor tweeted that Biglari would rename the magazine as “Big’s Skin Mag.”

      177. Press articles after the Photo Shoot, but before the December Post

Article not only expressly reported on his “creepiness,” but his “want[ing] the old

Maxim back so he can meet the girls in the edit.” Maxim’s lead PR agent testified

that “by virtue of the September article and all of the articles that happened prior

to the publication of the December issue” … “there was a concern internally that a
                                         74
lot of folks weren’t going to want to work with the magazine, or … if you’re an

agent, put one of your female talents on set with [Biglari] if you felt that this was

the sort of thing that was going to happen.” Indeed, she presciently – before the

#MeToo movement -- opined that she thought this concern was “right. I mean,

you have a couple of stories in the press about bad behavior by a powerful man, I

think there is an impact with that.”

      178. There also was a widespread belief at Maxim and at the PR firm that

the “Biglari requested photo” with the model was itself creepy.

      179. Before the First Call, the Complaint Latham had filed in the First

Action on behalf of Biglari expressly quoted (only in part) an email from July 27,

2015, from Gross calling the pictures in Biglari’s suite “super cheesy.” The email

has still not been produced.

      180. Contemporaneous e-chats among the PR staff reveal similar

reactions when the Centerfold Photo was posted online:


            i) “thought we were trying to bury it” (emphasis added)

            ii) “one off response from kevin [Martinez]: Kill me”

           iii) “ew,” “did that really have to be the first image,” and “hate that
                picture”

           iv) “warned them on the previous Friday, but ‘they didn’t take [the
               lead PR partner’s] warning about this seriously”
                                          75
           v) “I feel like no one wants to own this issue” “except mr. biglari…”

      181. Maxim’s lead PR representative testified that:

             From a media perspective, I found the idea of the owner of the
             magazine inserting himself into the photos concerning, and I was
             concerned it was going to become a consistent thing in which it was
             him with models without very much clothes on. And from a brand
             perspective, that does not look good. …I believe it would hurt his
             personal brand incredibly, and I think it would cause people who look
             at the magazine industry to wonder where this was going to head.

She further expounded as to her professional view of the photo that it was

“unusual” for the owner of the magazine to be featured in a photo with the cover

model. Personally, she also thought “it was distasteful and that I knew very

quickly that it was going to have a strong media reaction to it.” She reasoned:


             There was an incredible amount of internal turmoil at this point that
             had been making its way out to the media. And I was hearing
             enough rumors about his behavior at this point that I could not
             imagine a scenario where that photo existed with her team knowing
             that she was uncomfortable and it not becoming a story.



      182. She also agreed under oath that the mere publication of that photo

with the addition of Biglari’s signature on the front cover effectively merged his

brand and reputation with the brand of Maxim. She testified her firm was “really

concerned the brand was going to take a massive hit,” and in her view, it did.


                                         76
              b. Biglari Did Not Have a Business Reputation for Trustworthiness,
                 Integrity, Dependability and Professional Fitness

      183. Before the First Call, Biglari, Maxim and Latham knew that Biglari’s

reputation in the business community had been repeatedly attacked and sullied

since at least his purchase of Maxim in 2014, and thus he was defamation proof

on this score as well. Forbes in fact published an article in March 2015 titled “The

Implosion of a Warren Buffet Wannabe” and another in June 2015 titled “How

Wall Street Enabled A Controversial Power Grab At A Wannabe Berkshire

Hathaway.”



             i) Biglari’s Purchase of Maxim

      184. From the outset of Biglari’s purchase, through BH, of a “lad mag,”

there was skepticism in the investment community. BH had largely been focused

on fast food businesses -- Steak N Shake Operations, Inc., Western Sizzlin Corp.

and Cracker Barrel. Notwithstanding Biglari’s purported justifications, the

purchase was – presciently -- ridiculed in the investment community as a Biglari

“vanity project with little upside.”




                                         77
            ii) The Proxy Fight with Groveland

      185. At precisely the same time Biglari purportedly launched the “new”

Maxim, Biglari’s reputation came under siege from a serious proxy challenge to

oust him and his board members from the BH Board by Groveland Capital LLC

(“Groveland”), led by CEO Nick Swenson (“Swenson”). Cooley testified that it was

like “Trump versus Clinton in terms of all the nasty—all the mudslinging and all

the nastiness,” which “didn’t help” Biglari’s reputation.

      186. Maxim COO/CFO Price even reached out to the PR firm to assist

Biglari to “push back against Groveland’s PR campaign … leading up to Biglari’s

April 9 [2015] annual meeting.” Price conveyed that “Biglari is claiming the info

Groveland is putting out there about him is not accurate,” advised them to read

both a negative article by the same Post reporter and the March Forbes article.

The reputational damage done was borne out by Price’s indication that “Biglari

himself, whom [sic] never does press but seems to be willing to for this.”

      187. Biglari’s reputation was so tainted by the proxy fight, Maxim’s

management charged its new PR firm with “distinguish[ing] between Mr. Biglari’s

reputation and the Maxim brand.” Maxim’s PR representatives not only agreed

that Biglari’s reputation was “not good,” but strenuously advised Maxim further

to keep Biglari “separate” from the Maxim brand.

                                         78
      188. Although Biglari narrowly defeated the challenge, the New York

Times reported that the “victory is all the more remarkable because the company

is a symbol of bad governance. It paid Mr. Biglari $34.4 million last year,

prompting recommendations against the management slate from I.S.S. and Glass

Lewis, the other big proxy adviser.”



           iii) Biglari’s Reputation for Vindictiveness

      189. Although Biglari narrowly defeated the proxy challenge, Biglari

earned a reputation for vindictiveness by swiftly engaging in a complex series of

public moves to punish Swenson, including allocating BH resources to acquire

significant interests in two of Swenson’s companies, and secure leadership

positions adverse to Swenson. As early as one April 2015, one article detailed

how “Biglari st[u]ck[] it to critics after shareholder victory.” The article also

quoted Biglari’s arrogant view of the investment community: when asked about

the proxy contest, Biglari said, “There are more idiots in the stock market than I

previously thought. And I had low expectations.”

      190. A mere week before the First Call, Biglari and Cooley assumed Board

positions, over Swenson's objection, and entered into a standstill agreement. On

the day of the First Call, Elegantinvestor.com published a critique of these

                                           79
“shenanigans” and BH’s related “underperformance” on line: “Once again, Mr.

Biglari has chosen to spend his time and the company’s money on his personal

vendetta and personal wealth rather than increasing value for shareholders.”



           iv) Biglari’s “Wreck[age]” of Maxim

      191. Biglari’s ineptitude in running Maxim, and its massive losses, also

received extensive press coverage.

      192. Whereas Biglari had touted in an SEC filing during the Groveland

proxy battle of his having hired 57 new “top talent” employees “from leading

publishing companies,” he started terminating all but three of them in

September. By September 22, a staff member on the PR team advised the top

management of Maxim that “Due to the New York Post story last month, the

internal discord at Maxim is now part of the brand’s narrative.”

      193. Internal communications indicate that Biglari effectively pushed out

the EIC, Kate Lanphear, by mid-September. When the termination was finally

announced a month later, without a successor, the New York Times revisited the

“raised eyebrows and doubts from the outset.” The Times reported that in

addition to Lanphear, “many of the editors she hired to reshape Maxim, are out

or on their way, and the publication is in the throes of another reinvention.”

                                         80
      194. Similarly, by way of example, the same Post reporter dogged Biglari

with negative articles, including one in October, 2015, that “insiders said [Biglari]

has no knowledge of how to run a media company and he often clashed with

those who did.” (“October Post Article”). As to the economics, the article

reported that the “limited info on Maxim in the SEC filings does not paint a pretty

picture,” due, inter alia, to “increased costs” of Biglari’s “redesign.” According to

“[o]ne source,” just putting the magazine on glossier paper “cost an extra $12

million a year.”



            v) The Cracker Barrel Poison Pill

      195. In October, Biglari became embroiled in yet another battle with

another adversary: this time, the management of Cracker Barrel who had

proposed to their shareholders a poison pill against Biglari. At the time, BH’s

largest and most successful common stock holding, through a related entity, was

Cracker Barrel, worth about $600M at the end of 2015.

      196. CB management filed with the SEC a lengthy position piece which,

among other things, submitted evidence to back up their claims that “Sardar

Biglari has a track record of dubious corporate governance.” Supporting slides

not only pictured the September Post Article, but also the March Forbes article

                                          81
and the March New York Times article. Even Biglari admitted his reputation had

been maligned, since his responsive SEC filing cited “numerous personal attacks”

and “gross misrepresentations.”

      197. On November 12, 2015, the shareholders apparently were not

convinced by Biglari’s arguments about his business, professional and personal

reputations and adopted the poison pill.



             vi) Biglari’s Tender Offer

      198. This bounty of negative press in the months preceding the First Call is

all the more significant against the backdrop of Biglari’s efforts during the same

period to regain a controlling percentage BH shares through a June 2015 tender

offer. Although he did not clinch control until the end of February 2016, at least

one commentator sarcastically applauded him as an “Evil Genius” who really

benefitted from the negative press coverage, because it convinced wary

shareholders to accept Biglari’s tender offer.



          vii) Biglari Was in Fact Not Trustworthy and Did Not Have Integrity

      199.     By virtue of filing the First Action against Gross, Biglari, Maxim and

Latham put at public issue whether Biglari in fact was trustworthy and had

                                           82
integrity. Yet, before the First Call, Biglari, Maxim and Latham knew neither was

true.



                          ◼ Before the First Call, Biglari lied to the press

        200. Biglari was bound by the BH Code of Conduct to “make disclosures

that are full, fair, [and] accurate …” Further according to the binding testimony of

Maxim’s corporate representative, “it’s important for Maxim not to make false

statements of fact to the press” and “Maxim certainly doesn’t want to bully the

press … into not publishing true information.” Nonetheless, after the publication

of the December Post Article, but before the First Call, Biglari, Maxim, and Latham

schemed together to do both.

        201. Contemporaneous emails produced by the PR firm state that at least

by December 4, 2015 Price had communicated with the firm “throughout the

day” “how Biglari wants to dictate our handling of the strategy.” (Emphasis

added). According to these emails, Biglari was concerned about the Post story

“getting pickup” and “wants to kill it by whatever means possible.” (Emphasis

added). According to these emails, the means considered included “get[ting]

lawyers involved.” Maxim’s corporate representative confirmed under oath that




                                         83
at least Clark spoke to the Post about the inaccuracies of the December Post

Article.

       202. Significantly the Revised December Post Article included new “facts”

from “Biglari’s representatives” which, inter alia, misleadingly suggested that

Biglari’s attendance at the Photo Shoot was merely coincidental. The most

material of these new “alternative facts” was knowingly false. Specifically, the

Revised Article reported that “Biglari’s representatives insist that … [Biglari] was

only on set because the photo shoot was near his hotel room.” Biglari’s own

records, however, confirm that months earlier not only had he “requested” the

shoot, picked the model and directed preparations for the shoot, but also

arranged to have the shoot in his hotel room. When Sherman deposed Maxim’s

corporate representative about the truth of this representation to the press, he

incredulously testified:


             You know, even if he was at the suite, my understanding is that it’s
             pretty big, so he may have been in a separate room, a separate wing.
             I don’t know how big the suite was, so I don’t know if that constitutes
             him being at the photo shoot.

       203. On December 4, 2015, Price also emailed the PR firm and Clark

concerning another outlet’s interest in whether Biglari had written the cover story

about the model in the December issue. Price stated: “This matter is very serious


                                          84
as you know.” He directed the PR firm “get Clark connected asap so they don’t

publish an article with incorrect data like the post.” But Biglari and Maxim knew

that Biglari had in fact written the cover story. The outlet never published the

truth.



                             ◼ Before the First Call, Biglari knew Maxim was
                               engaging in deceptive publishing practices

         204. As Feifer’s tapes record, and as Maxim’s corporate representative

testified, Biglari and Maxim knew -- before the First Call -- that Maxim engaged in

a deceptive practice, internally referred to as “bifurcation,” whereby Maxim

published different versions of its magazine – both in terms of content and paper

quality – to different markets. Thus subscribers, for example, did not receive the

same quality issue that was sold on the stands in major markets. Further,

Maxim’s corporate representative could identify only one advertiser whom he

knew to be aware of this potentially fraudulent practice.



                             ◼ Before the First Call, Biglari knew he was violating
                               federal securities public disclosure laws

         205.   Upon information and belief, Biglari Capital LLC is owned by Biglari

and is the entity through which he manages two investment partnerships which

                                           85
largely hold BH’s assets in Cracker Barrel stock. A June 2018 SEC settlement with

Biglari Capital LLC found that over fiscal years relevant to his honesty and integrity

at the time of the First Call -- 2013, 2014, and 2015 -- “Biglari willfully violated”

federal securities laws by repeatedly failing to make required public disclosures.

The settlement defined a “willful violation of the securities laws” as meaning

“‘that the person charged with the duty knows what he is doing.’” Pursuant to

the settlement, Biglari Capital LLC was censured and ordered to pay a penalty of

$75,000.

      206. In sum, at the time of the First Call, Biglari, Maxim and Latham knew

that Biglari’s claim of defamation and purported injury to his reputation was

frivolous.



                 I. At the Time of the First Call, Maxim, Biglari and Latham Knew
                    Maxim Had Not Suffered Any Injury


      207. At the time of the First Call, Biglari, Maxim and Latham knew that

Maxim also had suffered no injury to its goodwill as a result of the December Post

Article. Specifically, the First Action alleged that the disclosures in the December

Post Article “directly and proximately injured and damaged Plaintiff Maxim, which

because of Biglari, has invested substantial resources and efforts in attracting


                                           86
high-quality photographers and well-known models, figures and actors to provide

their serves to Maxim magazine, with the goal of making it successful.” Yet, at

deposition, even eight months past the filing of the First Action, Maxim’s

corporate representative could not name a single model, photographer, or any

other person who had refused to work for Maxim because of the Post Article. In

fact, the only specific damage he could articulate were the legal fees Maxim had

spent on the litigation, including to Latham.

      208. Maxim’s corporate representative even refused to verify the truth of

these allegations at his deposition, and by motion of substitute counsel, these

allegations were retracted from the Complaint.

      209. Even more significant, Biglari, Maxim and Latham knew that such

injury, if any, was inflicted by Biglari. In the months preceding the December Post

Article, Biglari engaged in what one of the PR staff termed a “hostile takeover.”

Biglari began the dismantling of the new “relaunch” team about whom he had

boasted in his March proxy filing and on whom he had spent millions to hire. He

terminated the EIC he had lauded to his shareholders and the press as well, hired

another new Creative Team, and secretly assumed the roles not just of Editor-in-

Chief, but “factchecker,” so he could “make stuff up.” He interfered with the

creative and editorial teams, insisted on distasteful content, and engaged in

                                         87
unethical practices, contrary to representations he had made to his shareholders

and the press. He also rejected the advice of the PR firm, fired them, and then

replaced them with a “crisis management firm.”

      210. Thus at the time of the First Call, Biglari, Maxim and Latham knew

that its suit to recover goodwill damages for the purported breach of an NDA was

frivolous.




                J. Despite Knowledge Before the First Call Which Refuted and
                   Precluded Latham’s Extortion “Determination,” Latham
                   Surreptitiously Recorded Three More Calls With Sherman To
                   Try – Unsuccessfully -- to Entrap Her

      211. Contrary to Latham’s “determination” Sherman was attempting to

commit criminal extortion, the Appellate Court found that the record on which

they sought to justify their determination – both before the First Call and after --

reflected “no threat” by Sherman “to disclose confidential information to third

parties.”

      212. Rather, Latham’s “determination” was just a pretext they made up to

try to entrap -- and record -- her into making such a threat – so that they could

sue Sherman, and in turn prevent her from disclosing the truth of their having

filed a knowingly frivolous First Action against Gross. The answer of Maxim’s

                                         88
corporate representative at deposition to the question whether Maxim had any

good faith basis to file the First Action could not be more poignant in this regard:

the response was an objection by substitute counsel that the answer was

attorney-client privileged.

      213. Latham set up three more calls with Sherman, each of which they

recorded. Savla and Naftalis recorded the conversation they had with Sherman

two hours after the First Call on December 14, the Recorded Second Call. Savla,

Naftalis and Latham associate Eric Taffet recorded a conversation they had with

Sherman on December 16 at 10:35 AM, (“Recorded Third Call”). Savla and

another Latham associate, Matt Salerno recorded a conversation they had with

Sherman on December 21, at 4:30 PM, (“Recorded Fourth Call”). On the transcript

of this last call, no Latham attorney stated for the record, as Naftalis had for the

others, that Sherman was in Cleveland, Ohio. And in fact, prior to the call,

Sherman had requested by email that they use her cell “since I’m out of town,”

(“Third Sherman Email”).

      214.   Latham apparently did not undertake any investigation about Feifer,

since even weeks later at the first hearing on February 8, 2016, Savla was unable

to answer the Lower Court’s query about what position Feifer had held at Maxim.




                                          89
      215. Latham’s transcripts further document that Latham never inquired

where Sherman was located for each of these calls, even though the First

Sherman Email indicated that she was travelling, and the Third Sherman Email

expressly informed them she was “out of town.” Nor did any of Latham’s

submissions defending their surreptitious recording mention any research at any

time of consent laws in other states, or even any sort of conflict of laws analysis

as to which state recording laws would apply.

      216. Most conspicuous in its absence from Latham’s defense of this

conduct is any evidence that these former prosecutors and white collar defense

experts hesitated or even thought twice about making such an unconscionable

accusation against another lawyer. After reading the transcripts, renown ethics

expert Lawrence J. Fox reacted:

             These purportedly acclaimed attorneys not only engaged in fraud,
             but “one or more of them” may “still [have] thought of themselves as
             prosecuting AUSA’s working with wiretaps and wired witnesses to
             catch the bad guys for the United States of America, as opposed to
             bringing a rather weak civil defamation claim over, of all things, a
             trivial Page 6 New York Post sentence or two about a photo shoot.”


      217. Not long after Naftalis “determined” Sherman was attempting to

commit extortion, he unwittingly gave voice to the gravity of Latham’s conduct.

Naftalis was named a Rising Star by Law360. In the Law360 announcement of the

                                         90
award, Naftalis payed homage to the simple, but invaluable life lesson he learned

from his lawyer father: “Make sure you are thought of as an ethical and good

person … because if you’re not, you’re really going to have to change careers.”

Apparently he did not learn that the lesson applied to others, since the Latham

lawyers paid no heed to destroying Sherman’s career.

      218. To the contrary, each of the transcripts of these calls not only reveal

Latham’s repeated attempts to entrap Sherman – unsuccessfully -- into

threatening to disclose information to the public, but reinforce and detail further

what Biglari, Maxim and Latham knew, before they sued Sherman, about each

of the areas addressed above.

      219. First, Latham had to learn over the course of these calls that Feifer

was at least a source of the December Post Article, because Sherman all but told

them he was:

            i)     Sherman implored them to do the math: Sherman implored
                   them to re-read their complaint, told them point blank that
                   she thought the “information and belief” about Gross pled in
                   their complaint was “wrong,” that they should repeat what
                   she was saying “out loud to [them]selves and, you know, do
                   the equivalent of the math.”

            ii)    Sherman implored them to connect the dots: Sherman
                   repeated and stressed not only that she had provided them
                   “credible information” that their suit against Mr. Gross “is a
                   baseless lawsuit,” but explained why Feifer was personally

                                         91
                    interested in settling it: “I’ve been clear what I want. I want
                    this entire issue of your clients suing over a newspaper article
                    about him put to rest. I want it put to rest for everyone
                    involved. I want it – and I want it done before anyone
                    connects the dots to my client.” When Savla professed that
                    her “connect the dots” reference was too “cryptic” for him to
                    understand, she was even more insistent: “You know,
                    honestly, guys, you are smart people. You’ve dealt in white
                    collar criminal cases. You know how to connect the dots. This
                    is not that hard and I’m not going to be any more forthcoming
                    than I have been. I told you I have reason to believe you’ve
                    brought a baseless case and I told you there’s dots. I mean,
                    really….” When another Latham lawyer responded “[b]ut your
                    client is not implicated in this lawsuit. That’s why I’m just
                    confused about why he would be involved in any dot
                    connecting,” she again led them to the obvious by twice
                    emphasizing that he’s “at least a material witness” and “at a
                    minimum, yes, he would be called as a witness.”

(Emphasis added).


      220. That Latham in fact connected the dots is borne out by Savla’s all-

too-careful wordsmithing in his Third Savla Affirmation about what Maxim and

Latham knew after the First Call versus what they knew after the subsequent

recorded calls. After the First Call, Savla swore – falsely as addressed above --

“Maxim and Latham had no basis to know of a potential claim against Feifer

related to his actions.” But after the three recorded calls, he conspicuously did not

repeat the same allegation. He swore instead: “[a]t the time of these calls, there

was no pending lawsuit, or negotiations as to any claim as between Feifer and

                                         92
Maxim.” Since the First Action was pending, Savla’s first representation was at

least misleading. Biglari, Maxim and Latham knew the second representation

materially false.

      221. Second, contrary to Savla’s representation, Sherman not only

expressly conditioned each of the conversations at the outset as settlement

negotiations pursuant to Rule of Evidence 408, but also outlined the gravamen of

the claim Feifer later asserted as a counterclaim in the First Action after he was

added as a defendant – that Maxim fraudulently induced a respectable journalist

to join a purportedly respectable relaunch, when in fact, as Biglari, Maxim and

Latham knew even before the First Call, Biglari was instead fashioning Maxim in

his creepy and shady image. Sherman twice explained:


             i)     Feifer “doesn’t have a job because of the way your guys
                    conducted the business, which is at issue in this case.” She
                    expounded that he, along with others, were fired because they
                    had “a very different view on ethics in that industry.…”

             ii)     “You’re not getting … the underlying problem of [Biglari’s]
                    firing a whole group of people [with] a very different view on
                    ethics in that industry in which they all work. Okay? And that’s
                    what you’re going to end up litigating if you want to go
                    proceed with this.”

      222. The abject falsity of Savla’s affirmation that there were no

“negotiations as to any claim as between Feifer and Maxim” is refuted in the

                                         93
transcripts by Savla’s specific request for “a draft or anything like that you want to

send over” so “we can start to run it by our client more.” He insisted that he

“need[ed] something more concrete to put in front of the client” because they

“need[ed] to drill down on these things, and the only way to do that is to get a

draft from [me] that we can then consider.”

      223. Third, Sherman explained in detail how the information that Feifer

had was relevant to the First Action against Gross, and thus “would come out in

the litigation.” Given what Biglari, Maxim and Latham actually knew about this

information, even before the First Call, they had to know Sherman was right.

      224. As to the tapes Sherman had previously raised in the First Call, she

informed them further that Jason had recorded meetings he had with Biglari, as

well as Cooley, about their sleazy and unethical practices at Maxim that “will

become relevant” since the tapes “go[] substantively to some of your claims” in

the Gross suit. She also was clear that this was not a threat to disclose them

publicly. Rather, she was specific as to how the tapes “would find their way” into

the public domain”: by way of the Gross “litigation.” She predicted that the

tapes would be “at least drawn in by the suit you brought against Mr. Gross,”

since it is “likely” Feifer would at least become a witness and “would be subject to

third party discovery.”

                                          94
       225. She also gave Latham a head’s up that Feifer had photographed

notes that had been lying around the Maxim office concerning Biglari’s poison pill

battle with Cracker Barrell. She specifically explained that the information was

“likely to be relevant” to the First Action since “on their face” “they bear at least

on damages and [Biglari’s] belief that he was being disparaged in that

controversy as well.” When Sherman made this point, she did not know what

they must have known: that Biglari had already publicly asserted exactly that

claim in his responsive filing to Cracker Barrel management’s “numerous personal

attacks” and “gross misrepresentations.”

       226. Given what Sherman had described about these materials, she

implored the Latham lawyers to weigh the consequences of proceeding with

litigation she steadfastly maintained was knowingly frivolous. She specifically

explained that Latham was “pursuing a case about your client’s reputation and his

business practices in a sea of fired employees who are disgruntled … precisely

over the fact of [Biglari’s] less than honorable conduct, all of which will come to

bear if you proceed with this.” She further questioned why Latham would pursue

a little, insignificant, frivolous case in public, litigation of which invited the far

greater risk of Biglari’s “shareholders and the management of his other

companies to all know about his …view of taking liberties with the truth, of his

                                            95
views about the sleaze factor, of Mr. Cooley’s comparable views in that regard, of

the fact that he suffered no damages because he believes he’s already been

damaged by other controversies .…”

      227. Although Latham postured that the First Action was “a whole

separate case,” Sherman squarely refuted their position: “I told you it’s not a

separate case. It’s why I contacted you.”

      228. Fourth, Sherman challenged the enforceability of the separation

offer which Feifer had executed. She explained that it had been revoked, that

reasonable people could disagree on the enforceability of such a contract, and

that the practices she had outlined for them invalidated it. She also challenged as

unethical Savla having attempted to deliver directly to her client a check to fulfill

the payment terms of the termination proposal he knew she had revoked.

      229. Fifth, Sherman challenged Latham’s position on confidentiality. She

argued that “run[ning Maxim’s] business on the condition[s] that it’s okay to lie”

and “you can take liberties with the truth in publishing this magazine” are not

“trade secret[s].”

      230. As the Appellate Court ruled, Sherman never made a threat over

these calls – or at any time -- to disclose confidential information to third parties.

Rather, the transcripts of these calls make plain Latham’s repeated efforts to bait

                                          96
her in order to extract the right sound bite to use in the lawsuit they were

preparing. But every time these top shelf lawyers incredulously feigned lack of

understanding in order to entrap her, she was clear that she was not threatening

public disclosure of any of the information about which she informed them.

Rather, she repeated again and again that the information would come out in the

litigation they had elected to pursue in public against Gross for the simple reason

that it was relevant.

      231. She further rebuffed every effort by them to deconstruct her

settlement demands. She repeated, again and again, her client’s desire to settle

the disputes between them, which included dismissing the case against Gross.

Latham, however, strung her along with purported, but feigned interest in

working through settlement terms, to allow them time to prepare a Second

Action and ex parte TRO and sealing papers.




               K. Despite More Developments Concerning the Photo Shoot
                  Truth, Latham Still Proceeded with Recording the Third and
                  Fourth Calls

      232. Contemporaneous e-chats record that on or about the morning of

December 15, 2015 – the day after the First Call and the Recorded Second Call –


                                         97
Maxim discovered that a key member of the PR team had commented “SMH” –

i.e., “shaking my head” -- on Maxim’s post of the Centerfold Photo on its

Instagram account. She also tagged another member of the PR team. She

explained her actions: “I questioned why the client was posting a [sic] inherently

converstail [sic] picture publically [sic].” Despite Maxim’s knowledge of this

significant firing over the “controversial” Centerfold Photo, Latham proceeded to

record the Third Call, the next day on December 16.

       233. Even more significantly, in the five days between the Third and

Fourth Recorded Calls, there were communications amongst senior Maxim staff

which verified the multiple points Sherman had been attempting to impress upon

Latham.

       234. In a series of emails dated December 18, Aaron Gell, Maxim’s

Executive Director, Digital, made extensive recommendations to Maxim’s

COO/CFO Price about how to deal with another former Maxim employee who was

writing an article for The New Republic about Maxim, and in particular how to

handle expected questions about the First Action against Gross.

       235. First, Gell advocated Biglari should just “take a page from Donald

Trump,” “counter the narrative” and “be bold about it” with this response from

Biglari:

                                         98
             Look, I spend most of my time studying spreadsheets and supply
             chains. When I get a chance to hang out behind the scene of a
             glamorous photo shoot with one of the world’s most beautiful
             women, I’m there! Who wouldn’t be? It’s one of the most fun
             experiences I’ve had owning Maxim. As for some unnamed person
             cally me creepy in the New York Post, I strongly refute the charge.
             I’m the least creepy person I know.

(Emphasis added).

      236. Second, Gell, like Sherman, maintained that no real harm had been

done. He opined that “nobody except media people in New York cares about this

stuff,” and just as the PR firm Maxim had previously advised, he advocated that

“Maxim should just shrug it off.”

      237. Despite Latham’s clients’ knowledge of the real truth and the

absence of any damages, Latham proceeded with its unethical taping. The

Recorded Fourth Call, however, was not just unethical, but it was also illegal.

Latham knew in advance of the Recorded Fourth Call on December 21 that

Sherman was out of town. When Latham called her, she was in fact at her second

home in Florida, where the Florida Wiretap Statute (Florida Security of

Communications Act, Fla. Stat. Ann. § 934.01 et seq.) not only prohibited such

surreptitious recording, but provided criminal penalties for violations.




                                         99
                L. Sherman’s December 21 Settlement Proposal

      238. Sherman promptly responded to Latham’s specific request in the last

Fourth Recorded Call that she send them her client’s settlement terms in writing.

She emailed them at 5:40 PM the same day. Latham conspicuously and in bad

faith did not include this email in their ex parte submissions to initiate the Second

Action, secure a TRO and seal their filings. They obviously withheld it from the

Lower Court because it explicitly refuted material and false representations they

made to the Lower Court.

      239. First, Sherman not only expressly referred to settling “disputes

between [Feifer] and your clients,” but listed, as requested by them, the specific

terms of a settlement offer on behalf of her client. Of special consequence, they

included, inter alia, dismissing the First Action with prejudice, and terms upon

which Feifer would return the tapes and the notes.

      240. Second, Sherman not only reiterated the relevance of the tapes to

the First Action, but provided them specific quotes from them that tied them

directly to the model and the Photo Shoot, including “mak[ing] stuff up” and

making creepy comments about portraying a woman’s pussy “with a Picasso”

purportedly to make it “classy.”




                                         100
      241. Third, Sherman accurately challenged their good faith. She

submitted that their “professed, collective failures to remember or comprehend

the substance of any [of our multiple, lengthy communications] is at best

disingenuous, and clearly designed to delay.” She also repeated that the First

Action “is not only frivolous, but being maintained in bad faith.”



               M. Latham Appeared in Court the Next Day, Ex Parte, to Sue
                  Sherman and Silence Her, in Order to Incapacite Her as
                  Opposing Counsel

      242. As alleged at the beginning of this Complaint, Latham instead filed

suit against Sherman and her client on behalf of Maxim – and thereby, Biglari --

the next day, the day before Christmas Eve. Even though they knew how to reach

Sherman, they appeared ex parte, and secured a TRO and an order that the case

be sealed. They informed Sherman of the fact of their filings and the Lower

Court’s order, but did not provide her a copy of any of them and refused her

demand that they promptly do so. (They did not in fact do so until January 6, in

violation of an express order by the Lower Court.)

      243. Their filing papers included multiple, material representations and/or

omissions which Biglari, Maxim and Latham knew to be false and/or misleading.

These included, inter alia:

                                         101
1. The knowingly false representation that Sherman had engaged in
   criminal extortion.

2. The knowingly false representation that Sherman threatened to
   disclose confidential information to third parties.

3. No disclosure of Sherman’s statements to the contrary: that the
   information would come out in the First Action.

4. The knowingly false representation that the Second Action was
   “unrelated” to the First Action. Latham emphasized the import of
   this “fact”: “The Gross lawsuit was unrelated to Feifer, Sherman,
   or the present action, thereby underscoring the need for this
   Court to provide the relief sought.” (Emphasis added).

5. No disclosure of Sherman’s contention or the facts she presented
   that the First Action was related.

6. The knowingly false representation that the recordings and notes
   were “unrelated” to the First Action.

7. No disclosure that the First Action was knowingly frivolous.

8. No disclosure that Biglari, Maxim and/or Latham had to know, or
   at least suspected, that Feifer was a source of the December Post
   article.

9. The knowingly false representation that Maxim “has a clear-cut
   case as a matter of contract law ….”

10.No disclosure that Biglari, Maxim and/or Latham knew there were
   issues as to the enforceability of the subject “agreements.”

11.No disclosure that these were “clearly settlement negotiations,”
   that Latham requested settlement terms, that Sherman
   contended they were settlement negotiations, and that Sherman


                           102
                had provided express “settlement” terms in writing at Latham’s
                request.

             12.The knowingly false representation that the information was
                confidential.

             13.The knowingly false representation that Sherman had refused to
                return the information.

      244.   The initial filings are plain on their face how intentionally they were

drafted to intimidate, bully and silence Sherman as a lawyer, and further,

interfere with her ability to defend her client. Even though the Complaint only

sought declaratory relief as to the validity of the two purported agreements, the

filings were strewn with knowingly inflammatory and clearly -- and unreasonably

-- extraneous accusations of “criminal extortion.”

      245. As delineated next, Latham’s subsequent actions on behalf of their

clients exponentially compounded the harm of these egregious abuses of process

and made even clearer the malicious and improper purposes of this second

frivolous lawsuit, including to incapacitate Sherman’s ability to represent Feifer,

defend herself, and even practice law.




                                         103
               N. Latham Repeatedly and Knowingly Accused Sherman – Falsely -
                  - of Violating Court Orders and Sought, Without Basis, to
                  Restrict Sherman’s Represention of Her Client in the First
                  Action


      246. As a result of a fortuitous interruption by phone of another ex parte

court appearance by Latham on December 23, 2015, the Lower Court ordered

Sherman to enter into a stipulation with Latham on behalf of her client to

temporarily maintain the status quo.

      247. In the short time available, before the Justice left that afternoon for

the Christmas holiday, and without the filed papers, Sherman agreed to such a

stipulation, which the Lower Court promptly “so ordered.” This so-ordered

stipulation became known as the Sealing Order. From the outset, it was always

intended to be only temporary, which intent was expressly reflected in the terms

of the stipulation. As soon as Sherman understood that Latham intended to

abuse it, she demanded on January 5, 2016 that they “take immediate action to

unseal” the Second Action. (Emphasis in original). Latham did not accede to her

demand. Even though the Sealing Order expired by its own terms no later than

April 11, 2016, Latham continued to insist upon its continuation even thereafter,

and to abuse it.




                                        104
      248. Latham improperly abused the Sealing Order in order to gain

advantages in each of the two Actions for their clients, and in so doing, interfered

with Sherman’s defense of her client, as well as herself. These abuses included

preventing Sherman and Feifer from disclosing relevant and exculpatory

information to Gross, and pressuring Gross to swear to knowingly false

information to use against the Defendants. Of particular significance to this case,

Latham also tried to silence, intimidate, and bully Sherman by claiming falsely –

repeatedly and knowingly -- that she had violated the Sealing Order.

      249. On December 27 and 28, 2017, respectively, she informed Latham

and then Gross’ counsel, Cameron Stracher (“Stracher”), that her client was

“reasonably certain” he was the “only direct source” of the Photo Shoot Truth in

the December Post Article. She informed Stracher that she was limited in what

she could discuss because of another action that was under seal. Stracher

independently found the case caption on the court’s electronic docket system.

      250. On December 29, Stracher informed Latham that he objected to his

client being sealed from access to the Second Action, and expressed his concern

that Latham was using it to get “free discovery.” In response, Latham:

             i)    Reported to Stracher -- falsely, and without basis -- that
                   Sherman had violated a court order;


                                        105
            ii)    Implied to Stracher -- falsely, and without basis -- that Sherman
                   had not informed him that the Second Action was under seal.

            iii)   Lied to Stracher that “they [Latham] were not suing the
                   insider”; and

            iv)    Misrepresented that the Second Action was unrelated.

      251. Latham further threatened Stracher to “be mindful in your

communications with Ms. Sherman that the case, and its associated filings, are

confidential and sealed.” Stracher responded that he was “obviously not bound

by a sealing order entered in another case, the terms of which I haven’t even

seen.” Clark, in response, raised the level of the threat: “You are now aware of

the sealed status of the other matter. Proceed at your peril.” Stracher requested

a copy of the Sealing Order. Latham refused to do so and instead warned: “If you

take the position that you are unconcerned, that is your decision.”

      252. Thereafter, Gross subpoenaed Feifer in the First Action for testimony

and documents, just as Sherman had forewarned and as Latham had to have

expected. Sherman accepted service of it on January 4, 2016, the first business

day of the new year.

      253. Since the subpoena sought information covered by the Sealing Order,

Sherman promptly forwarded the subpoena to Latham expressly in order to




                                        106
“afford [them] ample notice to timely allow [them] to seek whatever protections

from [the Lower Court] to which [they] believe[d their] clients [we]re entitled.”

      254.   Sherman also copied Gross’ counsel and explained why:

             Mr. Stracher is aware of your TRO action before Judge Kenney, which
             -- by virtue of your actions -- is a matter of public record. I am
             accordingly copying him here to ensure that you seek to include him
             in any proceedings you pursue before Judge Kenney concerning the
             terms and conditions of his subpoena.

      255. The next day, Savla accused Sherman of violating the Sealing Order

merely for copying Stracher.

      256. At the first joint appearance of counsel on February 8, 2016, in the

Second Action, the Lower Court not only removed Sherman from the TRO, but

instructed Sherman and her co-counsel to relay certain of the Lower Court’s

advice to Stracher. Nonetheless, Latham objected to defense counsel just

notifying Gross’s lawyer that there was a preliminary conference in the case:

Latham maintained that “[t]he fact of today’s appearance is non-public and

subject to the seal, and just underscores our prior concerns.”

      257. Even after Latham switched gears and urged the Administrative

Judge of the Lower Court to have the two Actions designated as “related,” they

claimed that a letter sent by Sherman and her co-counsel in support of their

proposal violated the Sealing Order because Stracher was copied.

                                        107
      258. Only a March 21, 2016 order of the Lower Court finally granted --

over Latham’s opposition -- Gross’ counsel access to the “related” file in the

Second Action, three months after the case was commenced.

      259. The improper and malicious nature not just of these accusations, but

the knowing hypocrisy of Biglari, Maxim, and Latham’s insistence upon the

Sealing Order, were borne out most clearly when Sherman and her co-counsel

filed Feifer’s responsive pleadings to the First Action, and quoted relevant

portions of the tapes he had made of Maxim meetings.

      260. Latham took unilateral and ex parte action again, this time by

improperly and secretly applying to a clerk in the Lower Court to seal Feifer’s

Amended Answer and Counterclaim in the First Action.

      261.   This procedure was not permitted under the rules of the Lower

Court. The Lower Court’s staff lawyer accordingly undertook an investigation to

determine how Latham had secured this restriction of an adversary’s filing.

Significant to the subject action, Latham went so far as to argue that Sherman

could not participate in a court conference held with counsel for the parties. The

staff attorney refused Latham’s demand that Sherman be barred from

representing her client.




                                        108
      262. In a May 3, 2016 order, The Lower Court not only chided Latham for

“fail[ing] to indicate what information in the Amended Answer was revealed in

violation of the parties ‘So Ordered’ sealing stipulation,” but rejected Latham’s

unilateral restriction on access to Feifer’s filings precisely the reasons that were

obvious before the Second Action was ever filed:

             i)       “[T]he factual allegations [in Feifer’s Answer and Counterclaim]
                      do not reveal any trade secrets or confidential information … .”

             ii)      “The fact that allegations made in the context of any litigation
                      document may have the potential to be embarrassing or even
                      damaging to a reputation, or a party has a general desire for
                      privacy, does not constitute good cause to seal court
                      records….”

      263. Thus what Latham had originally twisted into a threat by Sherman to

commit extortion and later a violation of the Sealing Order was nothing more

than an accurate prediction of what would happen, and did, in the First Action, by

virtue of Latham’s actions.




                   O. Latham Threatened, Without Basis, to Report Sherman to
                      “Appropriate Bar Authorities”

      264. Latham knew from Sherman’s fortuitous interruption of their

December 23, 2015 ex parte hearing with the Lower Court both that she had



                                           109
raised her not being admitted in New York, and that the Lower Court nonetheless

had ordered her to enter into the Sealing Order, including on behalf of her client.

      265. Nonetheless, after Sherman informed Latham that she had accepted

service of Stracher’s subpoena on the first business day of 2016, Latham wrote

Sherman a letter the next day on January 5, 2016 threatening to report her to the

“appropriate bar authorities” for the unauthorized practice of law.

      266. Two days later, former Chief Judge Lippman joined Latham as Of

Counsel. Latham knew, or should have known, when they communicated their

threat to report Sherman that on December 10, 2015, then Chief Judge Lippman

had promulgated 22 NYCRR §523 (Section 523), permitting temporary practice in

New York. This threat was just intended to intimidate Sherman.

      267. Latham continued to make the threat, even after Sherman retained

co-counsel in the First Action. While Sherman’s co-counsel was discussing with

Latham whether they would consent to Sherman’s pro hac vice admission in the

First Action, Sherman sent Latham a preservation request on January 28, 2016,

with the consent of and a “cc” to Sherman’s co-counsel. Clark haughtily

responded: “Pardon, Has your pro havoc [sic] application been granted? Or

made?” Since the preservation request concerned both Actions, Sherman

responded, inter alia, by “not[ing]” her right as a defendant to seek such

                                        110
preservation, since Latham had sued her. Clark, even more arrogantly,

responded: “Sure did. With great cause.”

      268. Savla then jumped in to threaten objecting to Sherman’s pro hac vice

admission:

              [W]e were previously inclined to take no position with respect to
              such an application, while reserving our rights to contest your role at
              a later stage, along with all factual and legal matters. I have not read
              your letter and attachments yet, but your communications highlight
              precisely why pro hac admission is ill-advised, and we will now take
              that issue under advisement.

      269. The malicious nature of Latham’s threats are borne out by how

quickly they abandoned them when it was strategically in their interest to do so.

Just days later, on February 5, 2016, they wrote a letter opposing Sherman’s and

Feifer’s request to transfer the Actions to the commercial division of the Lower

Court. Among Latham’s arguments was one related to the schedule in the First

Action, which they supported by representing: Sherman’s “[p]ro hac admission is

not required for the simple purpose of filing a responsive pleading in the First

Action … .”

      270. It could not be more revealing that despite Latham’s extortion claims,

the Lower Court admitted Sherman pro hac vice in the First Action.




                                          111
               P. Latham Opposed, Without Basis, Sherman’s Obligatory
                  Disclosures to Her Malpractice Carrier


       271. Having sued Sherman for criminal extortion, Latham certainly had to

understand that she was obligated to timely put her malpractice carrier on notice.

Latham’s position regarding the Sealing Order was so extreme, however, that

they aggressively maintained that Sherman’s mere disclosure of the Second

Action would violate the Sealing Order. Their refusal of her request was

accompanied with highly combative communications on the subject. Even when

Sherman’s lawyer (and her co-counsel in the First Action) proposed a mutual

carve-out, Clark arrogantly responded: “Your allusion to a joint carve-out is noted.

No thanks.”

       272. Sherman thus had to move to get a court order to proceed, which

the Lower Court granted. Sherman suffered substantial and irreparable damages

as a result.

               Q. Latham Opposed, Without Basis, Sherman’s Obligatory
                  Disclosures to the Florida Bar


       273. At the time Sherman was sued for extortion in the Second Action,

Sherman had an admissions application pending before the Florida Bar. On the


                                        112
basis of the same, extreme position with respect to the Sealing Order, Latham

refused Sherman’s request to disclose the matter to the Florida Bar, which the

Florida Bar required. Accordingly, Sherman had to move to get another court

order to proceed. Since the Lower Court limited the disclosures Sherman could

make, her admission into the Florida Bar was jeopardized, and she endured

unnecessary concern and anxiety, until she was admitted on the basis of her

outstanding, otherwise unblemished record.




               R. Biglari, Maxim and Latham Pursued a Coordinated Press
                  Campaign to Leverage Sherman and Feifer’s Court Ordered
                  Silence to Spread Alternative Facts and Fake News About the
                  Suits


      274. In furtherance of the Scheme to “kill” the story about the Photo

Shoot “by any means possible,” Biglari, Maxim and Latham leveraged the

opportunity to launch a press offensive about the lawsuits while Sherman and her

client were barred by the Sealing Order from responding. In today’s parlance,

they used the litigation to spread “alternative facts” and “fake news” to the public

and the investment community about Biglari and what happened in Monaco, and

also scare those who knew the truth with the fear of being sued like Gross, Feifer

and Sherman.

                                        113
        275. Despite applicable BH Code of Conduct disclosure provisions and the

binding testimony of Maxim’s corporate representative about not misleading or

bullying the press, Biglari, Maxim and Latham made these dual, wholly improper

purposes virtually express in one Politico article published on January 8, 2016.

        276. A (still) unidentified Maxim spokesperson stated that “the suits

against Feifer and Gross are not about muzzling former employees, but just about

setting the record straight” – conveying precisely the opposite message. Maxim’s

corporate representative similarly testified with respect to this statement that the

cases were filed to “prove the truth of what happened to the public,” but

admitted under oath Plaintiffs’ strategy “to keep everything under wraps until

Feifer has to go through the expense and time in order to allow the truth to come

out.”

        277. The article also reported about the Second Action “against both

Feifer and his attorney, Chandra [sic] Sherman” and a “mysterious restraining

order” against them, yet they were precluded from defending themselves

precisely because of that Sealing Order.

        278. It is all the more telling that the phrase “setting the record straight”

was exactly the same phrase Biglari coined to defend against Cracker Barrel

managment’s allegedly “personal attacks” and “gross misrepresentations” in

                                           114
October 2015. That is, just as Biglari went after Swenson for challenging his

control at BH, and just as the “notes” Feifer photographed reflected a plan to go

after Cracker Barrel’s management, the crux of this Scheme was to use the

litigation not only to punish those who had spoken out and might still, but also to

spread fake news about the litigation to scare other Biglari detractors from telling

the truth to the public, and in turn, his shareholders.

      279. Significantly, Latham was not just indispensable to this strategy, but

Clark himself knowingly misled the press about the suits. The Politico article

reported:

              Clark, told POLITICO Media that Gross has refused to sign an affidavit
             stating that he never spoke to anyone about the shoot. If Gross had
             done that, Clark said, then Maxim would have dropped him from the
             suit. "Gross is in the lawsuit because he’s refused to state that he
             never made the false statements included in the article. That’s all he
             needs to for the lawsuit to be resolved, but it’s quite telling that his
             lawyer repeatedly refuses to call us back," Clark said in a statement.

Yet, according to the binding testimony of Maxim’s own corporate representative,

Maxim knew that Gross had told at least the EIC about the Photo Shoot Truth.

Gross testified that he had told others in management as well, pursuant to his

role as Fashion Director. Gross accordingly testified that he refused to sign the

affidavit because the “Plaintiffs’ lawyers knowingly demanded [he] swear that

facts were true when they were false.” (Emphasis added). Indeed, the email from

                                         115
Gross which Clark and Savla quoted in the First Action as evidence of Gross’

malice – about wanting to “kill” the “super cheesy” suite photos -- makes plain

that Clark knew he was spreading false information to and through Politico, which

he knew not to be true.

      280. Politico appears not to be the only news outlet manipulated by

Biglari’s lawyers. Another article published in Fashionista on the same day as the

Politico Article stated that “Biglari’s legal representative says the story was

planted.” At the first joint appearance of counsel on February 8, 2016, in the

Second Action, the Lower Court expressly admonished Latham for Clark’s

speaking to the press about the litigation.

      281. Also relevant, the Politico article included extensive commentary

from the photographer at the Photo Shoot, including his purporting to refute i)

that Biglari muscled his way onto the Photo Shoot, ii) that there was any advance

plan to shoot a two-page photo of Biglari with the model, and iii) the longstanding

narrative about Biglari because he “doesn’t need a magazine to hang out with

models.” Conspicuously, within days, Maxim announced on January 13, 2016, the

hiring of the photographer as its Special Creative Director. Although Maxim was

in the process of drastic cost cutting and layoffs, Maxim contracted to pay the

photographer $440,000.

                                          116
      282. Even more damning, at the same time that Biglari, Maxim and

Latham were choreographing this fake news campaign about the litigation, Biglari,

again through Faisal Kahn, ordered Gell to take down another Instagram post of a

picture from the “cover story” of the model from the December issue. A January

9, 2016 email string between Kahn and Gell with the subject line “REMOVE ASAP:

Instagram picture of Alessandra Ambrosio” reflects that Kahn “spotted” the post

“late last night,” ordered the picture “be removed asap,” and reiterated that

“Anything related to the cover story pictures need [sic] to be reviewed in terms of

postings on social media … .”

      283. Gell responded to Kahn’s “panic and annoyance” with the

explanation that a Maxim employee had “misunderstood the guidelines,”

pursuant to which “the Alessandra post should not have happened – no ifs, ands

or ahem, buts.” He specifically referenced a “procedure for social media

emergencies like this, implemented in November.” He also conveyed that he had

reiterated to her that “no cover-related material will ever [sic] posted on social

media without express written approval.” This string was copied to Biglari’s

assistant, through whom Biglari typically exchanged email with Maxim staff. Four

other Maxim employees were copied as well, including COO/CFO Price. (Emphasis

added).

                                         117
                   S. Biglari, Maxim and Latham Opposed Sherman and Her Client’s
                      Motion for Latham’s Disqualification by Submitting Knowingly
                      Inaccurate, Damning Expert Opinions About Her Based on
                      Assumptions of Fact Biglari, Maxim and Latham Knew to Be
                      Materially False


      284. Biglari, Maxim and Latham submitted two opinions from reputable

ethics experts to support their opposition to a motion by Sherman and Feifer to

disqualify Latham, (“DQ motion”).

      285. None of Biglari, Maxim, or Latham, however, provided either expert

with materially exculpatory information they knew would have precluded these

opinions, including Biglari, Maxim and Latham’s knowledge of the following facts,

amongst others:

            i)        Biglari was dictating a strategy to “kill” the story about the
                      Photo Shoot by “any means possible”;

            ii)       Biglari, Maxim and Latham had maliciously and knowingly sued
                      the wrong insider in the First Action for improper purposes;

            iii)      The Photo Shoot Truth was the only material allegedly false
                      statement, and it was true;

            iv)       Neither the tapes nor the notes were confidential, and both
                      were squarely relevant to the public First Action;

            v)        Biglari and Maxim had claims against Sherman’s client after
                      the First Call;




                                           118
             vi)    Pursuant to an explicit request by Latham that Sherman send a
                    “settlement” term sheet, she did, and Latham withheld it from
                    the Lower Court.

             vii)   The purported non-disclosure “agreements” with her client
                    were not “clear cut.”

      286. As further delineated above, the material facts these experts were

asked to assume have been squarely rejected as untrue in rulings of the Lower

and Appellate Courts. Thus Sherman could not have committed the extortion

Latham determined or that these experts assumed and/or concluded, where

court rulings have dispositively determined, inter alia, that i) there was “no

support in the record“ they reviewed “for Maxim’s assertions that Feifer or his

counsel threatened to disclose confidential information to third parties;” ii) the

information was not even “confidential,” iii) the information was relevant to the

First Action; iv) these were “clearly settlement negotiations,” and v) all of the

issues Sherman raised with Latham before the Second Action would “be disposed

of” in the pending First Action.

      287. Thus it is even more conspicuous in hindsight that oft-quoted New

York University law professor Stephen Gillers (“Gillers”) declined to address

whether Sherman’s “conduct violated New York penal law.” Rather, he opined,

based on the materially false assumptions he was provided, only that the Latham


                                         119
lawyers had a "reasonable good faith basis to believe that Sherman was

attempting to extort their clients." Also more conspicuous in hindsight, he did not

separately analyze Latham’s “reasonable good faith basis” with respect to each

recorded call, and even raised the potential “ambiguity in the first, unrecorded

conversation.”

      288. Gillers’ opinion further failed to analyze Latham’s compliance with

applicable standards of care about which he has subsequently opined in the

press. Specifically, he told The American Lawyer that “no lawyer should be

allowed to make this decision [to secretly record a conversation] on his or her

own in the lawyer’s own case.” Rather, a decision to record a conversation

should be made by a “member of the executive or ethics committee” of a law

firm. Savla conspicuously failed to affirm any such further precautions.

Presumably at least the former AUSAs, Clark and Naftalis, had to have known that

no such decision could have been made under Department of Justice guidelines

or the Manual for AUSAs without a higher level review.

      289. Gillers also opined that “There should be a writing explaining the

justification [for secretly recording a conversation].” Conspicuously at no time

has Latham proffered any such contemporaneous writing to the Lower Court,

either expert according to their reports, or the Defendants in discovery.

                                        120
      290. Gillers also opined that law firms “should have a policy of forbidding

taping except in narrow circumstances where it can be justified, such as when

there is reason to believe that the other party is engaging in threatening behavior

or inviting a bribe.” Here, Latham at no time has proffered any such writing to the

Lower Court, either expert according to their reports, or the Defendants in

discovery, nor divulged any information about whether any of the Latham

attorneys complied with any such policy.

      291. Latham’s other ethics expert, Anthony V. Alfieri, Esq., a law professor

at the University of Miami School of Law, focused only on the Recorded Fourth

Call and opined that “Latham did not violate the Florida Security of

Communications Act.” His opinion was replete with assumptions and even

apparent conclusions which directly conflict with dispositive rulings by the New

York courts, the jurisdiction he further opined had the “greatest interest.” He

further did not appear to consider that Sherman informed Latham in advance of

the Recorded Fourth Call that she was “out of town.” Nevertheless, based upon

facts and assumptions Biglari, Maxim, and Latham knew to be false, he opined not

only that the “repeated threats” Sherman allegedly made “m[]et the statutory

definition of extortion under … the Florida Criminal Code …,” but also that




                                        121
“Florida courts recognize and condemn extortionate threats, as here, in the

context of counsel-to-counsel communications.”

      292. Thus pursuant to the Scheme, Biglari, Maxim, and Latham proffered

damning and professionally ruinous expert opinions about Sherman’s purportedly

criminal conduct i) which they knew to be based on materially inaccurate factual

assumptions and ii) which they thus knew, recklessly disregarded, had to know, or

should have known were inaccurate and unfounded.

      293. At no time has Biglari, Maxim, Latham, or substitute counsel ever

sought to withdraw these opinions, or even amend them. By virtue of this

malicious and tortious conduct, the opinions have been accessible electronically

by anyone -- including press outlets known by Biglari, Maxim and its counsel to be

following the Actions -- and foreseeably will continue to exist in the public realm

-- even if withdrawn -- through the remainder of Sherman’s career, life and

beyond. Biglari, Maxim, and Latham thus have maliciously, tortiously and

permanently injured her legal career, law practice and livelihood.

      294. The Lower Court did not reach the assertions alleged herein that

Latham’s surreptitious taping of settlement negotiations was unethical and that

their taping of their last call to Sherman was also illegal. Instead, the Court

disqualified Latham on May 3, 2016, under Rule 3.7 of New York’s Rules of

                                          122
Professional Conduct, which prohibits a lawyer from acting as both a witness and

an advocate in an action, and declined at that time to consider the ethical and

legal implications of their knowing, malicious and tortious conduct.

      295. Biglari, Maxim and Latham intentionally submitted expert “opinions”

based on “facts” they knew to be false, and opinions they knew to be

professionally ruinous to bully and punish Sherman, and improperly shift the

burden to her to prove her innocence. Particularly telling of their tortious and

malicious intent was Biglari and Maxim’s -- and perhaps Latham’s -- decision to

turn down the Court’s express offer for Latham to stay as their counsel “[w]ere

L&W wish [sic] to reconsider its use of these recorded conversations, and

discontinue this action against Sherman … .” (Emphasis added.) Although

Plaintiffs had trumpeted, through Latham, how important their choice of counsel

was, Biglari and Maxim preferred to litigate against Sherman.




               T. Biglari, Maxim and Latham Also Knowingly Failed to Preserve
                  Information Sherman Specifically Requested Be Preserved

      296. Sherman sent Latham at least two document preservation notices,

respectively on January 4 and 28, 2016. The second preservation notice was




                                        123
extensive, and explained the relevance of each category of documents to both

Actions, and prospectively, this lawsuit as well.

      297. Information secured through discovery reflects, upon information

and belief, that Maxim waited until February 17, 2016 to even send out a woefully

insufficient preservation notice, which conspicuously did not even request

documents relevant to the Second Action. Further, according to the binding

testimony of Maxim’s corporate representative, Maxim did not begin searching

for relevant documents until July 2016, after Latham was disqualified. To date,

Biglari has provided no evidence that he ever sent out a preservation notice to BH

and BH related staff, or to his personal staff, or attempted to gather any of his

own personal documents until just before he was scheduled to be deposed on

May 25, 2017.

      298. Among these preservation requests was a time-sensitive request for

prompt preservation of documents from “Slack,” a cloudbased communications

and messaging system used by Maxim, which would have recorded

contemporaneous communications concerning events of consequence in the

cases -- as the incriminating e-chats and g-chats acquired during discovery from

third party sources have demonstrated. Sherman explained the import of such

preservation by disclosing the incriminating g-chat her client had received

                                         124
concerning the first take-down of the Centerfold Spread on November 23, 2015.

To date, Maxim has represented that no such documents exist, and has not

produced any.



                U. Biglari, Maxim, and Latham Fraudulently Opposed Sherman’s
                   Motion to Be Dismissed from the Second Action


      299. When Sherman and Feifer opposed the Plaintiff’s motion for

preliminary injunction, Sherman also cross-moved on April 8, 2016, to be

dismissed. Even though Biglari, Maxim, and Latham knew there was no good faith

basis to sue her, let alone keep her in the case, they opposed her motion. Even

the pendency of the DQ motion did not cause them to moderate in any way their

irrelevant extortion hysteria. To the contrary, they were even more strident that

Sherman was a “necessary party” because of her “egregious” commission of

extortion: “Lest there be any doubt, Sherman’s conduct meets all the elements

for extortion under the New York Penal Law … .” They further falsely cast her

good faith attempt to “tr[y] to stop a suit that she regarded as frivolous” as an

“after-the-fact” “rationalization” – even though their own tapes memorialized her

repeatedly imploring them pre-suit that the First Action was frivolous, and her




                                         125
sending them pre-suit, at their request, a settlement demand that they dismiss

the First Action against Gross.

      300. Their arguments were so extreme that they just ignored the Lower

Court’s removal of her months earlier from the TRO: they argued that “[w]ithout

Sherman as a party, she would be free to willfully ignore the obligations imposed

under the contracts, and thereby vitiate the very relief sought here.”

      301. On May 3, 2016, the Lower Court disqualified Latham and denied the

“drastic relief” of a preliminary injunction against Sherman.

      302. Eight months later, even after the Appellate Court had reversed the

Sealing Order because it could not find in the entire court files of both Actions a

single document which was confidential, the Lower Court on January 18, 2017,

denied Sherman’s motion to dismiss. The order adopted just what Latham had

argued: that the Lower Court “must accept” Maxim and Latham’s factual

allegations as true. Thus the Lower Court ruled that “plaintiff has stated a cause of

action sounding in extortion against defendant, Charna Sherman.” (Emphasis

added). Only because the Lower Court assumed as true what Biglari, Maxim and

Latham actually knew was false – and clearly not reasonably related to the

declaratory judgment action about the enforceability of NDAs -- Sherman had to




                                         126
appeal, and continue defending their outrageous and knowingly frivolous

litigation.


                V. Biglari and Maxim’s New “Fixer” Not Only Abandoned the
                   Extortion Claim Against Sherman, But Admitted it was
                   Irrelevant


       303. After Latham was disqualified from the Second Action and withdrew

from the First Action, Biglari and Maxim switched to a local, three-lawyer firm

headed by a self-proclaimed “front line fixer.” Tellingly, Biglari and Maxim’s new

counsel not only abandoned the “extortion” claim Latham had constructed and

ruthlessly pursued on behalf of their clients, they vigorously argued the claim was

“irrelevant.”

       304. Specifically, almost two years after the Second Action was filed,

substitute counsel – on behalf of Biglari and Maxim -- agreed with Sherman on

appeal that the only basis upon which the Lower Court had denied her motion to

dismiss was wrong! Even though every filing Latham filed on behalf of Biglari and

Maxim in the Second Action was rife with outrageous accusations of “criminal

extortion, new counsel submitted an appellate brief -- also on behalf of Biglari and

Maxim -- filed on December 11, 2017, which stated:




                                        127
             Plaintiff-Respondent concedes on appeal that the Lower Court erred
             in finding the “plaintiff has stated a cause of action sounding in
             extortion against defendant, Charna Sherman” because the
             Complaint never alleged a cause of action for extortion against Ms.
             Sherman.

(Emphasis added). Subsitute counsel further affirmed under oath not just that

Maxim "NEVER brought a claim for extortion," but that Maxim “never alleged

such a claim.” (All caps in original).



               W. Biglari and Latham Refused to Comply with “Irrelevant”
                  Discovery


      305. The outrageous and impertinent nature of the criminal extortion

charges Biglari, Maxim and Latham levelled at Sherman is borne out most

demonstrably by their refusal to submit to discovery with respect to these

unconscionable claims.

      306. On behalf of Feifer, Sherman and her co-counsel served a subpoena

on Clark in the First Action narrowly tailored to his public, unprivileged

communications concerning issues relevant to the case, including to the press.

      307. Clark did not respond to the subpoena, and did not seek relief from

the Court.




                                         128
      308. Substitute counsel represented, and later confirmed in an affirmation

under oath, that Latham had responsive documents that were not privileged and

“will produce them.” None were ever produced and no privilege log was ever

provided.

      309. Substitute counsel successfully moved to quash the subpoena on

September 15, 2017.

      310. On May 17, 2018, the Appellate Court upheld the Lower Court’s

grant of the motion to quash only on the ground that the Lower Court had the

discretion to order party discovery precede nonparty discovery. The Appellate

Court, however, expressly “note[d]” that Clark’s “public communications to the

press are not privileged.” (Emphasis added).

      311. After the Lower Court on January 18, 2017, denied Sherman’s motion

to be dismissed from the Second Action -- because, as Latham had argued, the

allegations “sounded in extortion” -- Sherman served different subpoenas upon

Latham’s custodian of records and Latham partners Clark and Savla, directed this

time to Biglari and Maxim’s claims that “sounded in extortion.”

      312. Again, Latham did not respond to the subpoenas, and did not seek

relief from the Lower Court.




                                       129
      313. And again, substitute counsel moved to quash, even though the

Lower Court, in disqualifying Latham, had expressly ruled that the Latham lawyers

would be fact witnesses: “[i]t is undisputed that L&W [Latham] has used the

content of recorded conversations [to] substantiate their client’s claim” and

“several members of L&W will have to be called as witnesses to attest to the facts

and circumstances leading up to their decision to record the Sherman

conversations—not to mention the fact that members of L&W also participated in

these conversations.”

      314. Most significantly, in support of Biglari and Maxim’s motion to quash

the Latham subpoenas, substitute counsel vigorously argued that discovery

regarding the alleged extortion was “irrelevant” because the Complaint was

“narrowly framed” and only set forth a “simple limited legal issue” of the

enforceability of the two purported non-disclosure “agreements” Sherman’s

client had signed. Thus Latham eschewed lawful subpoenas in reliance on a

motion by its own clients which not only abandoned the outrageous charge of

extortion Latham had made up on their behalf, but further asserted that the

discovery sought about the extortion charges was so clearly not reasonably

related to the single claim asserted in the Second Action that even the liberal

rules of discovery did not encompass the information.

                                        130
       315. In short, substitute counsel argued what Sherman had argued from

the start in opposing the filing of the Second Action: the unconscionable

extortion claims were just extraneous leverage to bully, intimidate and silence

Sherman in order to gain an advantage in the First Action, where precisely that

same issue of the enforceability of the two “agreements” was already being

litigated.

       316. Similarly, Biglari refused to be appear for deposition.

       317. On May 25, 2017, Sherman properly served a deposition notice to

depose Maxim by Biglari, the date for which was delayed until August 29, 2017.

       318. Prior to this notice, Biglari had refused to appear for a deposition in

the First Action, first noticed on April 6, 2016. Even after the Court ordered him to

appear for deposition, and even though Plaintiffs knew in advance that Sherman

was flying from Ohio to New York for the sole purpose of taking Biglari’s

deposition on May 25, 2017, substitute counsel waited until less than two hours

before the scheduled start time, to refuse to produce Biglari, based on a frivolous

objection to Biglari being videotaped, which had been noticed multiple times over

the intervening 413 days.

       319. In the Second Action, substitute counsel expressly represented that

instead of producing Biglari, Maxim would file a motion to discontinue the action.

                                         131
In fact, on August 5, 2017, substitute counsel specifically represented that they

would “do so by week’s end.”

      320. Despite this representation, no such motion was ever filed and Biglari

refused to appear for deposition. Even though Biglari and Maxim’s counsel had

conceded the Second Action should be discontinued, Biglari, Maxim and its

counsel continued to make Sherman defend it, and necessitated her having to file

another motion to compel, this time also for a conditional order of preclusion.

      321. The Appellate Court dismissed the case before the motion was heard

by the Lower Court.



               X. Biglari’s Improper Purpose to Manipulate the Market


      322. The woefully belated timing of Biglari and Maxim’s retraction of the

extortion claim against Sherman was driven as well by a business agenda of

Biglari’s unrelated to the litigation. Biglari was just about to announce on

December 21, 2017, a controversial, new merger plan for his public company, BH,

which he knew would, and did, cause shareholders -- and potentially even class

action lawyers -- to investigate his potential wrongdoing. It was recently reported

by the Indianapolis Business Journal, which regularly covers BH, that “[i]t’s been


                                         132
an especially rough run for investors since the restructuring,” BH stock “has fallen

52 percent since starting” 2018, and “[c]ritics say the discrepancy stems from a

string of controversial moves that have sowed distrust and confusion.”

        323. Thus Biglari had a pressing and dire new business need to avoid

discovery, especially of information that he and his counsel knew would

embarrass Biglari, impugn his management record, and bring to light his direction

of “massive resources” to “faux litigate” these frivolous Actions on his company's

dime.

        324. This patently improper purpose to avoid discovery was made even

more explicit in defense of their simultaneous effort to claw-back the allegations

originally asserted in the First Action. Specifically, at the same time they retracted

their extortion claim against Sherman in the Second Action, they moved in the

First Action to retract Biglari’s defamation claim in the First Action, ostensibly to

“narrow” the case and expressly to limit discovery.

        325. Thus where Biglari had once considered it useful to file knowingly

frivolous litigation to spread alternative facts and fake news about his conduct

and his reputation during a tender offer, now it was more expedient and

important to his plans to take even more control over the company to narrow the




                                          133
cases he never intended to litigate in the first place, in order to avoid the truth

finally coming out.




                                 CAUSES OF ACTION


      326. Biglari, Maxim and Latham launched the legal equivalent of nuclear

war to destroy Sherman’s career, even though none of them, even three years

later, can point to a single public disclosure she made, or even threatened to

make, of confidential, proprietary or trade secret information.

      327. Rather, their real fear was that Sherman predicted to a tee what the

proper – damaging and embarrassing -- scope of discovery would be in the public

First Action. She was a threat to the success of their Scheme to use the First

Action not to prove the truth about Biglari, but to muzzle those who knew it.

They thus filed outrageous and sham litigation accusing her of “criminal

extortion” to incapacitate her as lawyer. But they underestimated her. Indeed,

she also warned them from the outset that not only would Biglari and Maxim, but

also Latham be held accountable for “making stuff up in lawsuits,” as now set

forth in the counts below.




                                         134
                   FIRST CAUSE OF ACTION FOR ABUSE OF PROCESS

                               Against all Defendants


      328. All of the allegations alleged in this Complaint are incorporated as if

fully set forth herein.

      329. Maxim, Biglari, through Maxim, and the Latham Defendants initiated

process by filing the Second Action, and securing a temporary injunction and then

a Sealing Order, against Sherman.

      330. This process was initiated and maintained for the improper purpose

to incapacitate her as a lawyer, and harm her legal career, her law practice, and

her livelihood. As a direct and proximate result of the Defendants’ abuse of

process, Sherman incurred special damages, including, but not limited to having

been silenced, and incurring irreparable and permanent damages to her legal

career, her law practice, and her livelihood.

      331. This process was initiated and maintained pursuant to an unlawful,

improper, unethical and vindictive Scheme and conspiracy to, inter alia, kill the

December Post story by any means possible, including but not limited to:


             i)      To bully, intimidate, silence and incapacitate Sherman as a
                     lawyer;

             ii)     To punish Sherman;

                                          135
iii)    To gain improper leverage in the First Action;

iv)     To interfere with Sherman’s capacity to defend her client, and
        thereby silence him from disclosing the evidence he had that
        the First Action was frivolous and/brought in bad faith;

v)      To scare, intimidate, bully, and/or punish Feifer;

vi)     To keep the truth from coming out of what happened at the
        Photo Shoot;

vii)    To keep the truth from coming out about Biglari’s
        mismanagement of Maxim;

viii)   To keep the truth from coming out about Biglari’s financial ruin
        of Maxim;

ix)     To keep the truth of Biglari’s mass firing after the Photo Shoot
        of nearly all of the top shelf team he had touted hiring to his
        shareholders in order to defeat a BH proxy challenge by
        Groveland Capital;

x)      To keep the truth from coming out of Biglari’s lies to the press
        about Maxim and his other businesses;

xi)     To keep the truth from coming out of Biglari’s lies to his
        shareholders about Maxim and his other businesses;

xii)    To keep the truth from coming out of Biglari’s poor and sullied
        reputation;

xiii)   To keep the truth from coming out of Biglari’s unethical
        practices in running Maxim;

xiv)    To scare, intimidate, and/or bully others from telling the truth;
        and


                             136
            xv)    To increase the costs of Sherman’s defense.


      332. The Defendants had no justification for abusing process to harm and

injure Sherman’s legal career, law practice and livelihood.

      333. None of these purposes were legitimate ends of the subject process,

which was purportedly to protect Maxim’s confidential information. Indeed, the

Appellate Court found “no support in the record for Maxim’s assertions that

Feifer or his counsel threatened to disclose confidential information to third

parties.” The Appellate Division also found that none of the documents filed in

the Second Action contained confidential information or warranted sealing.

      334. As direct and proximate results of Defendants’ abuse of process, and

their conspiracy to abuse process:

            i)     The temporary injunction and Sealing Order, imposed
                   restraints on Sherman;

            ii)    Sherman incurred special damages, including, but not limited
                   to being silenced and incurring permanent damages to her
                   career as a lawyer, her legal practice and her livelihood;

            iii)   Sherman had to devote exorbitant time from her legal practice
                   to defend herself;

            iv)    Sherman was precluded from representing her client Feifer
                   and receiving payment for those services;

            v)     The fees and costs of her defense of the Second Action were
                   exorbitant;

                                        137
             vi)    Sherman incurred additional costs and expenses and future
                    economic losses, including with respect to her malpractice
                    insurance;

             vii)   Sherman suffered extreme emotional distress.


      335. Because each of the Defendants abused process, and conspired to

abuse process, and thus are jointly and severally liable to Sherman for

compensatory and punitive damages in an amount to be determined at trial,

together with interest thereon.

Indeed, the Indeed, the Appellate
(g) To keep the truth from

            SECOND CAUSE OF ACTION FOR MALICIOUS PROSECUTION

                              Against all Defendants



      336. All of the allegations alleged in this Complaint are incorporated as if

fully set forth herein.

      337. The Defendants commenced and maintained the Second Action

against Sherman. The Second Action ended in Sherman’s favor, including rulings

and findings that Sherman made “no threat … to disclose confidential information

to third parties,” the information was not confidential, and the Second Action was




                                        138
related to the First Action, and all of the issues Sherman raised would be disposed

of in the First Action.

      338. From the commencement of the Second Action until it was dismissed

in Sherman’s favor, the Defendants knew, had to know, recklessly disregarded

and/or should have known that every material allegation of the Complaint and

related filings in the Second Action against her were false. Defendants

accordingly proceeded with relentless and knowing malice.

      339. As direct and proximate results of Defendants’ malicious prosecution

and conspiracy to maliciously prosecute the Second Action:

             i)     The temporary injunction and Sealing Order, imposed
                    restraints on Sherman;

             ii)    Sherman incurred special damages, including, but not limited
                    to being silenced and incurring permanent damages to her
                    career as a lawyer, her legal practice and her livelihood;

             iii)   Sherman had to devote exorbitant time from her legal practice
                    to defend herself;

             iv)    Sherman was precluded from representing her client Feifer
                    and receiving payment for those services;

             v)     The fees and costs of her defense of the Second Action were
                    exorbitant;

             vi)    Sherman incurred additional costs and expenses and future
                    economic losses, including with respect to her malpractice
                    insurance;

                                        139
             vii)   Sherman suffered extreme emotional distress.


      340.    Because each of the Defendants committed tortious malicious

prosecution, and conspired to commit the tort of malicious prosecution, and thus

are jointly and severally liable to Sherman for compensatory and punitive

damages in an amount to be determined at trial, together with interest thereon.



   THIRD CAUSE OF ACTION FOR VIOLATIONS OF N.Y. JUD. LAW SECTION 487
                           Against Latham, Clark & Savla


      341.    All of the allegations alleged in this Complaint are incorporated as if

fully set forth herein.

      342. New York Judiciary Law Section 487 (“Section 487”) provides, in

pertinent part:


             An attorney or counselor who: (1) Is guilty of any deceit or
             collusion, or consents to any deceit or collusion, with intent as
             to deceive the court or any party; * * * *

             Is guilty of a misdemeanor, and in addition to the
             punishment prescribed therefor by the penal law, he
             forfeits to the party injured treble damages, to be
             recovered in a civil action.



                                         140
      343. Here, Latham, Clark and Savla i) conspired with, colluded with

and/or consented to their clients’ serial, fraudulent representations to the Lower

and Appellate Courts; and/or ii) “made up” their own deceits and fraudulent

representations to the Lower Court.

      344. The subject deceits, collusion and/or consents were successful, until

the Appellate Court finally determined they were false.

      345. As a proximate and direct result of the deceits, collusion and/or

consents set forth above, Sherman was a “party injured” by Latham, Clark and

Savla within the meaning of Section 487.

      346. Latham, Clark and Savla are liable to Sherman and must forfeit to her

treble damages.

      347. By reason of the deceits, collusion, and/or consents by the Latham,

Clark and Savla, Sherman was proximately and directly damaged for the following

pecuniary harms:

            i)     The legal fees and disbursements for Sherman’s defense in the

                   Second Action, in an amount to be proven at trial, not less than

                   $345,000.00, trebled pursuant to Section 487, together with

                   statutory interest thereon.




                                        141
ii)    Legal fees and disbursements paid to Latham by Maxim and/or

       Biglari to file, prosecute, and maintain the Second Action,

       including the disqualification proceedings, in an amount not

       presently unknown to Sherman, trebled pursuant to Section

       487, together with statutory interest thereon.

iii)   The legal fees Sherman would have earned defending her

       client in the Second Action, in an amount to be proven at trial,

       trebled pursuant to Section 487, together with statutory

       interest thereon.

iv)    The legal fees and disbursements Sherman is due in the First

       Action from her client, which are not readily collectible,

       precisely because Latham, Clark and Savla’s strategy to file a

       separate Second Action was intended to and did

       astronomically increase the fees and expenses to Feifer to

       defend an otherwise garden-variety employment case. The

       amount will be proven at trial, trebled pursuant to Section 487,

       together with statutory interest thereon.




                            142
WHEREFORE, Sherman demands judgment in her favor, as follows:


             1. Awarding damages for the First and Second Counts in Sherman’s
                favor against each of the Defendants, jointly and severally, in an
                amount to be determined at trial, together with punitive
                damages, and prejudgment interest thereon;

             2. Awarding damages for the Third Count in Sherman’s favor against
                Latham, Clark, and Savla, jointly and severally, trebled pursuant to
                Section 487, together with statutory interest thereon; and

             3. Such other and further relief as the Court deems just and proper,
                including costs, disbursements, interest, attorneys’ fees, and/or
                disgorgement of the fees and expenses paid by Biglari and/or
                Maxim to Latham.


                                  JURY DEMAND
Plaintiff hereby demands a trial of all causes by jury allowable by law.



Dated: Cleveland, Ohio
        December 17, 2018


                                       __/s/ Charna E. Sherman____________
                                       Charna E. Sherman, Esq.
                                       Ohio Bar No. 0045862
                                       Charna E. Sherman Law Offices Co., LPA
                                       3029 Prospect Ave.
                                       Cleveland, OH 44122
                                       Tel: 216-453-9133
                                       Email: csherman@charnalaw.com


                                       Pro se
                                         143
